Exhibit 10.4



AGREEMENT OF PURCHASE AND SALE (POOL IV)
among
THE SELLERS NAMED HEREIN
and
SOF-X U.S. ACQUISITIONS, L.L.C.
Dated as of January 16, 2015




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
Exhibits
iv
ARTICLE I DEFINITIONS
1
      Section 1.1          Defined Terms
1
ARTICLE II SALE, CONSIDERATION AND CLOSING
10
      Section 2.1          Sale of Assets
10
Section 2.2          Gross Asset Value; Earnest Money.
11
      Section 2.3          Earnest Money
12
      Section 2.4          The Closing
13
      Section 2.5          Allocated Asset Value.
13
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
13
      Section 3.1          General Seller Representations and Warranties
13
      Section 3.2     Representations and Warranties of the Sellers as to the
Assets
15
      Section 3.3 Operations Prior to Closing
18
      Section 3.4          Tenant Estoppels.
22
      Section 3.5          Owners’ Associations and REAs
24
      Section 3.6 Inaccurate Representation or Warranty
24
      Section 3.7 Cooperation with Financing.
25
      Section 3.8 Easements.
25
      Section 3.9           SNDAs
25
      Section 3.10 Non-Compete Agreement
25
      Section 3.11 INTENTIONALLY OMITTED
26
      Section 3.12 INTENTIONALLY OMITTED
26
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
26
      Section 4.1 Representations and Warranties of the Buyer
26
ARTICLE V CONDITIONS PRECEDENT TO CLOSING
27
      Section 5.1 Conditions Precedent to Sellers’ Obligations
27
      Section 5.2           Conditions Precedent to the Buyer’s Obligations
28
ARTICLE VI CLOSING DELIVERIES
30
      Section 6.1          Buyer Deliveries
30
      Section 6.2          Sellers Deliveries.
31
ARTICLE VII INSPECTION
33
      Section 7.1 General Right of Inspection
33
      Section 7.2          Document Inspection; Contracts
34
      Section 7.3          Formal Inspection Period
34
      Section 7.4          Confidentiality
35
      Section 7.5 Examination
35
      Section 7.6          Effect and Survival of Disclaimer and Release
36


    
        

--------------------------------------------------------------------------------



ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS
36
      Section 8.1 Permitted Exceptions
36
      Section 8.2          Title Report.
36
      Section 8.3 Use of Cash Consideration Amount to Discharge Title Exceptions
37
      Section 8.4          Inability to Convey
37
      Section 8.5          Rights in Respect of Inability to Convey
37
      Section 8.6          Voluntary Title Exceptions; Monetary Title Exceptions
38
      Section 8.7          Buyer’s Right to Accept Title
39
      Section 8.8          Cooperation
39
ARTICLE IX TRANSACTION COSTS; RISK OF LOSS
39
      Section 9.1          Transaction Costs
39
      Section 9.2          Risk of Loss.
40
ARTICLE X ADJUSTMENTS PROPOSED
41
      Section 10.1 Taxes.
41
      Section 10.2 Fixed Rents, Additional Rents and Security Deposits.
42
      Section 10.3 Water and Sewer Charges
43
      Section 10.4 Utility Charges
44
      Section 10.5 Contracts
44
      Section 10.6 Miscellaneous Revenues
44
      Section 10.7 Leasing Costs.
44
      Section 10.8 Owners’ Association Assessments.
45
      Section 10.9 INTENTIONALLY OMITTED
45
      Section 10.10 INTENTIONALLY OMITTED
45
      Section 10.11 INTENTIONALLY OMITTED
45
      Section 10.12 General
45
      Section 10.13 Re-Adjustment
45
ARTICLE XI SURVIVAL OF OBLIGATIONS; LIABILITY
46
      Section 11.1 Survival of Obligations; Liability of Sellers
46
      Section 11.2 Liability of Buyer
46
      Section 11.3 Cap on Liability
47
      Section 11.4 Survival
47
ARTICLE XII TAX CERTIORARI PROCEEDINGS
47
      Section 12.1 Prosecution and Settlement of Proceedings
47
      Section 12.2 Application of Refunds or Savings
47
      Section 12.3 Survival
48
ARTICLE XIII DEFAULT
48
      Section 13.1 Buyer Default
48
      Section 13.2 Seller Default.
49
      Section 13.3 Material Defects Arising Prior to the Closing.
50
      Section 13.4 INTENTIONALLY OMITTED
51
      Section 13.5 INTENTIONALLY OMITTED
51


    
        

--------------------------------------------------------------------------------



      Section 13.6 Limitation on Liability
51
ARTICLE XIV MISCELLANEOUS
52
      Section 14.1 Use of Duke Name
52
      Section 14.2 Joint and Several Liability
52
      Section 14.3 Brokers.
52
      Section 14.4 Confidentiality; Press Release; IRS Reporting Requirements.
53
      Section 14.5 Escrow Provisions.
54
      Section 14.6 Successors and Assigns; No Third-Party Beneficiaries
55
      Section 14.7 Assignment
55
      Section 14.8 Further Assurances
55
      Section 14.9 Notices
55
      Section 14.10 Entire Agreement
57
      Section 14.11 Amendments
57
      Section 14.12 No Waiver
57
      Section 14.13 Governing Law
57
      Section 14.14 Submission to Jurisdiction
57
      Section 14.15 Severability
58
      Section 14.16 Section Headings
58
      Section 14.17 Counterparts
58
      Section 14.18 Construction
58
      Section 14.19 Recordation
58
      Section 14.20 INTENTIONALLY OMITTED.
58
      Section 14.21 Exclusivity.
58
      Section 14.22 Attorney’s Fees.
58
      Section 14.23 Like Kind Exchange
58
      Section 14.24 Disclosure
59
      Section 14.25 Waiver of Trial by Jury
59
      Section 14.26 Date for Performance
59
      Section 14.27 Time of the Essence
59
      Section 14.28 Adjournment of Closing
59
      Section 14.29 INTENTIONALL OMITTED
59
      Section 14.30 Post Closing Tenant Finish
59
      Section 14.31 INTENTIONALLY OMITTED
60
      Section 14.32 INTENTIONALLY OMITTED
60
      Section 14.33 INTENTIONALLY OMITTED
60




    
        

--------------------------------------------------------------------------------



Exhibits


 
Exhibit A -
Form of Tenant Estoppel
Exhibit B -
Form of Assignment of Leases
Exhibit C -
Form of Assignment of Contracts
Exhibit D -
Form of Tenant Notice
Exhibit E -
Intentionally Omitted
Exhibit F -
Buyer’s Closing Certificate
Exhibit G -
Form of Deed
Exhibit H -
Form of Bill of Sale
Exhibit I -
Form of Broker Lien Waiver
Exhibit J -
Form of Assignment of Asset-Related Property
Exhibit K -
Seller’s Closing Certificate
Exhibit L -
Form of FIRPTA Certificate
Exhibit M -
Intentionally Omitted
Exhibit N -
Non-Compete Agreement Term Sheet
Exhibit O -
Intentionally Omitted
Exhibit P -
Form of Title Affidavit

Schedules
 
Schedule A -
Seller and Properties
Schedule B -
Intentionally Omitted

Schedule C -
Assumed Contracts

Schedule D -
Knowledge Parties
Schedule 2.1(b)(iii) -
Personal Property

Schedule 3.1(c) -
Consents
Schedule 3.1(d) -
Conflicts
Schedule 3.2(b) -
Material Contracts
Schedule 3.2 (c) -
Leases
Schedule 3.2(c)(i) -
Tenant Improvements and Other Construction Work

Schedule 3.2(c)(ii) -
Tenant Defaults
Schedule 3.2(d) -
Leasing and Brokerage Commissions and Agreements

Schedule 3.2(e) -
Casualties and Condemnations

Schedule 3.2(j) -
Building/Zoning Violations

Schedule 3.2(r) -
Intentionally Omitted
Schedule 3.2(u) -
Security Deposits Held by the Sellers

Schedule 3.2(v) -
Delinquency Reports

Schedule 3.3(h)(ii) -
December 11, 2014 Through Closing Date Lease Agreements
Schedule 3.5(b)(ii) -
Intentionally Omitted

Schedule 3.5(b)(iii) -
Intentionally Omitted

Schedule 7.1 -
Designated Employees

Schedule 14.3 -
Brokers


    
        

--------------------------------------------------------------------------------



AGREEMENT OF PURCHASE AND SALE (POOL IV)
AGREEMENT OF PURCHASE AND SALE (POOL IV) (this “Agreement”), made as of the 16th
day of January, 2015 by and between each of the entities listed in the column
entitled “Sellers” on Schedule A attached hereto and made a part hereof
(individually, a “Seller”; collectively, the “Sellers”) and SOF-X U.S.
Acquisitions, L.L.C., a Delaware limited liability company (the “Buyer”).
Background
A.The applicable Sellers are the owners of the Land and the buildings and other
improvements situated on such Land, constituting the properties listed opposite
their names on Schedule A attached hereto and made a part hereof (individually a
“Property”; collectively, the “Properties”).
A.    The Properties listed on Schedule A (collectively, the “Asset Schedule”),
together with the Asset-Related Property (as defined below) with respect to each
Property shall be referred to herein, collectively, as the “Assets”.
B.    The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Assets on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I


DEFINITIONS
Section 1.1    Defined Terms The capitalized terms used herein will have the
following meanings.
“Additional Rent(s)” shall have the meaning assigned thereto in
subsection 10.2(a).
“Adjusted Gross Asset Value” shall have the meaning assigned thereto in
subsection 2.2(a).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

1
        

--------------------------------------------------------------------------------



“Affiliate Leasing and Brokerage Agreements” shall have the meaning given
thereto in Section 3.2(d) hereof.
“Agreement” shall mean this Agreement of Purchase and Sale (Pool IV) and all
amendments hereto, together with the exhibits and schedules attached hereto, as
the same may be amended, restated, supplemented or otherwise modified, from time
to time.
“Allocated Asset Value” shall have the meaning assigned thereto in Section 2.5.
“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning assigned
thereto in Section 3.1(f)(i).
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Asset-Related Property” shall have the meaning assigned thereto in
subsection 2.1(b).
“Asset Schedule” shall have the meaning assigned thereto in “Background”
paragraph B.
“Asset Specific Default” shall have the meaning assigned thereto in subsection
13.3(a).
“Assets” shall have the meaning assigned thereto in “Background” paragraph B.
“Assignment of Asset-Related Property” shall have the meaning assigned thereto
in subparagraph 6.2(c)(iv).
“Assignment of Contracts” shall have the meaning assigned thereto in
subparagraph 6.1(a)(ii).
“Assignment of Leases” shall have the meaning assigned thereto in
subparagraph 6.1(a)(i).
“Assumed Contracts” shall have the meaning assigned thereto in subsection
7.2(b).
“Basket” shall have the meaning assigned thereto in Section 11.3.
“Bill of Sale” shall have the meaning assigned thereto in subparagraph
6.2(c)(ii).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.

2
        

--------------------------------------------------------------------------------



“Buyer Exclusion Notice” shall have the meaning assigned thereto in subsection
13.3(a).
“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.
“Buyer Surviving Representations and Covenants” shall have the meaning assigned
thereto in Section 11.2.
“Cap” shall have the meaning assigned thereto in Section 11.3.
“Cash Basis” shall have the meaning assigned thereto in Section 10.1.
“Cash Consideration Amount” shall have the meaning assigned thereto in
subsection 2.2(a).
“Closing Documents” shall mean any, certificate, instrument or other document
delivered pursuant to Article VI of this Agreement.
“Closing” shall have the meaning assigned thereto in subsection 2.4(a).
“Closing Date” shall have the meaning assigned thereto in subsection 2.4(a).
“Closing Statement” shall have the meaning assigned thereto in subparagraph
6.1(d)(i).
“Closing Year” shall have the meaning assigned thereto in subsection 10.2(b).
“Confidentiality Agreement” shall mean that Confidentiality Letter Agreement
dated as of October 10, 2014, made by Vanderbilt Partners and Trinity Capital
Acquisitions LLC in favor of Duke Realty Limited Partnership.
“Contracts” shall mean, collectively, all agreements or contracts of any Seller
relating to the ownership, operation, maintenance and management of the relevant
Property and the buildings and other improvements located thereon, or any
portion thereof, including all amendments, modifications, additions or
supplements thereto.
“Deed” shall have the meaning assigned thereto in subsection 6.2(a).
“Delinquency Report” shall mean that report attached hereto as Schedule 3.2(v).
“Designated Employees” shall have the meaning assigned thereto in Section 7.1.
“Designated Subsidiary” shall have the meaning assigned thereto in Section 14.7.
“Duke Lease” shall mean a lease agreement for each Duke Leased Space in the
forms to be agreed upon between Buyer and Seller prior to the Inspection Date.
“Duke Leased Space” shall mean the space leased by Seller at the Assets pursuant
to a Duke Lease.

3
        

--------------------------------------------------------------------------------



“Earnest Money” shall have the meaning assigned thereto in Section 2.3.
“Environmental Claims” means any claim for reimbursement or remediation expense,
contribution, personal injury, property damage or damage to natural resources
made by any Governmental Authority or other Person arising from or in connection
with the presence or release of any Hazardous Substances over, on, in or under
any Property, or the violation of any Environmental Laws with respect to any
Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Substances, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous
Substances or other materials, substances or waste into water, soil, sediment,
air or any other environmental media, including, without limitation, (A) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”), (B) the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq. (“RCRA”), (C) the Federal Water Pollution Control Act, 33
U.S.C. § 2601 et seq., (D) the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., (E) the Clean Water Act, 33 U.S.C. § 1251 et seq., (F) the Clean Air Act,
42 U.S.C. § 7401 et seq., and (G) the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq. and similar state and local Applicable Law, as amended
from time to time, and all regulations and rules issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on any Seller pursuant to any Environmental Laws, including,
without limitation, any (i) obligations to manage, control, contain, remove,
remedy, respond to, clean up or abate any actual release of Hazardous Substances
or other pollution or contamination of any water, soil, sediment, air or other
environmental media, located on or originating from any Property, and (ii)
liabilities or obligations with respect to the manufacture, generation,
formulation, processing, use, treatment, handling, storage, disposal,
distribution or transportation of any Hazardous Substances by any Seller.
“Escrow Account” shall have the meaning assigned thereto in subsection 14.5(a).
“Escrow Agent” shall mean First American Title Insurance Company, Chicago
National Commercial Services Division, 30 North LaSalle Street, Suite 2700,
Chicago, IL 60602.
“Escrow Period” shall have the meaning assigned thereto in Section 10.7.
“Executive Order” shall have the meaning assigned thereto in subsection
3.1(f)(i).
“Existing Lease” shall have the meaning assigned thereto in Section 10.7.
“Fixed Rents” shall have the meaning assigned thereto in subsection 10.2(a).
“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including, without limitation, any agency
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or Property in question.

4
        

--------------------------------------------------------------------------------



“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).
“Gross Asset Value” shall have the meaning assigned thereto in
subsection 2.2(a).
“GSA” shall mean the General Services Administration.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products, radioactive materials, radon gas and any other material or
substance which is defined as or included in the definition of a “hazardous
substance”, “hazardous waste”, “toxic waste”, “hazardous material”, “toxic
pollutant”, “contaminant”, “pollutant” or “toxic substance” or words of similar
import, under any Environmental Law or that could result in the imposition of
liability under any Environmental Laws.
“Incomplete TI Work” shall have the meaning assigned thereto in Section 14.30.
“Inspection Date” means 5:00 p.m. Eastern Time on January 27, 2015.
“Inspection Period” means the period of time commencing as of the date of that
certain letter of intent, dated December 17, 2014, executed by Vanderbilt
Partners LLC, Trinity Capital Acquisitions, LLC and Starwood Capital Group
Holdings, LLC, and ending on the Inspection Date.
“Intangible Property” shall have the meaning assigned thereto in subparagraph
2.1(b)(vi).
“IRS” shall mean the Internal Revenue Service.
“IRS Reporting Requirements” shall have the meaning assigned thereto in
subsection 14.4(c).
“Land” means the land more particularly described in the Title Policy.
“Lease Options” shall have the meaning assigned thereto in subsection 3.2(c).
“Lease Required Estoppel” shall have the meaning assigned thereto in subsection
3.4(b).
“Leases” shall mean all leases, licenses and other occupancy agreements, for all
or any portion of the Properties and all amendments, modifications, extensions
and other agreements pertaining thereto.
“Lease Termination Payments” means all payments received by or on behalf of
Seller with respect to a Lease with respect to any terminations, surrenders,
modifications, renewals or amendments of any such Lease.

5
        

--------------------------------------------------------------------------------



“Leasing and Brokerage Agreements” shall mean, collectively, the Affiliate
Leasing and Brokerage Agreements and the Third Party Leasing and Brokerage
Agreements.
“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.
“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
security interests, encumbrances, title retention agreements, adverse claims or
restrictions.
“Losses” shall have the meaning assigned thereto in subsection 11.1.
“Major Tenants” shall mean those certain Tenants representing or leasing 50,000
square feet or more in any one Property excluding the GSA.
“Material Contracts” shall mean all assignable Contracts, other than those
assignable Contracts which are terminable on 30 days’ notice without cost or
penalty and require the payment of no more than $25,000 in any calendar year or
are a part of a national contract.
“Monetary Title Exceptions” shall mean title exceptions affecting any Property
which are not Permitted Exceptions and which can be removed by the payment of a
liquidated amount.
“New Lease” shall have the meaning assigned thereto in subsection 3.3(d).
“Non-Compete Agreement” shall have the meaning assigned thereto in Section 3.10.
“Notice of Inaccuracy” shall have the meaning assigned thereto in Section 3.6.
“Objection Notice” shall have the meaning assigned thereto in Section 8.2.
“Other PSA Assets” means, individually or collectively, as the context may
require, the “Assets” as defined in each of the Other PSAs.
“Other PSA Closing” means, individually or collectively, as the context may
require, the “Closing” as defined in each of the Other PSAs.
“Other PSA Properties” means, individually or collectively, as the context may
require, the “Properties” as defined in each of the Other PSAs.
“Other PSA Sellers” means, individually or collectively, as the context may
require, the “Sellers” as defined in each of the Other PSAs.

6
        

--------------------------------------------------------------------------------



“Other PSAs” means, individually or collectively, as the context may require,
the following: (i) that certain Agreement of Purchase and Sale (Pool I), dated
as of the date hereof, by and between Duke Realty Limited Partnership, Duke
Crossroads Bldg 1, LLC, Duke Crossroads Bldg 2&3, LLC, Duke Crossroads Bldg 4,
LLC, Duke PCB 1-7, LLC, Sawgrass Limited Partnership No. 1, LP, Sawgrass Limited
Partnership No. 2, LP and Duke Construction Limited Partnership, collectively,
as sellers, and Buyer, as buyer; (ii) that certain Agreement of Purchase and
Sale (Pool II) ,dated as of the date hereof, by and between Duke Realty Limited
Partnership, as seller, and Buyer, as buyer; and (iii) that certain Agreement of
Purchase and Sale (Pool III), dated as of the date hereof, by and between Duke
Realty Limited Partnership, as seller, and Buyer, as buyer.
“Owners’ Association” shall mean any association or organization created
pursuant to the Owners’ Association Documents.
“Owners’ Association Documents” shall have the meaning assigned thereto in
Section 3.2(g).
“Permitted Exceptions” shall mean (i) liens for current real estate taxes or
assessments which are not yet due and payable or are due and payable but not yet
delinquent, (ii) any exceptions to title approved or waived by the Buyer in
accordance with this Agreement, (iii) customary utility easements which (A) do
not encroach any buildings or other improvements located at the applicable
Property, (B) are within and do not violate any setback requirements or
restrictions and (C) do not materially and adversely impact the current use or
value of the applicable Property, (iv) the rights of Tenants, as tenants only,
pursuant to Leases, and (v) any matters created or caused by Buyer.
“Personal Property” shall have the meaning assigned thereto in subparagraph
2.1(b)(iii).
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Post Termination Period” shall have the meaning assigned thereto in subsection
3.3(h)(ii).
“Properties” and “Property” shall have the meanings assigned thereto in
“Background” paragraph A.
“Real Estate Tax” shall have the meaning assigned thereto in Section 10.1.
“REAs” shall mean those certain reciprocal easement agreements, covenants
conditions and restrictions and similar property-related agreements encumbering
or otherwise affecting the Assets.
“Rents” shall have the meaning assigned thereto in subsection 10.2(a).
“Reporting Person” shall have the meaning assigned thereto in subsection
14.4(c).

7
        

--------------------------------------------------------------------------------



“SD Letters of Credit” shall have the meaning assigned thereto in subsection
10.2(a).
“Seller Agent” shall have the meaning assigned thereto in Section 14.2.
“Seller Party” shall have the meaning assigned thereto in Section 14.2.
“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Sellers’ Actual Reimbursable Tenant Expenses” shall have the meaning assigned
thereto in subsection 10.2(c).
“Sellers’ Actual Tenant Reimbursements” shall have the meaning assigned thereto
in subsection 10.2(c).
“Sellers’ Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of (i) with respect to all of the Assets, (a) Jeff Behm,
(b) the Vice Presidents of Asset Management in the markets where the Properties
are located and (c) the Senior Vice Presidents, Business Unit Heads in the
markets where the Properties are located, each as more particularly set forth on
Schedule D attached hereto and (ii) with respect to each particular Asset, the
persons listed in the preceding clause (i) and the person identified as the
“Asset Manager” with respect to such Asset on Schedule D.
“Seller's Estoppel Certificate” shall have the meanings assigned thereto in
subsection 3.4(d).
“Seller’s Other Loans” shall mean, with respect to the applicable Seller, all
indebtedness, financings and loans related to or encumbering the Seller’s
Property or the Seller’s Assets.
“Seller’s Property” shall mean, with respect to each Seller, the Property owned
by such Seller, as set forth in the Asset Schedule.
“Sellers’ Reconciliation Statement” shall have the meaning assigned thereto in
subsection 10.2(c).
“Sellers’ Related Entities” shall mean Sellers, their affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing.
“Seller Surviving Representations and Covenants” shall have the meaning assigned
thereto in Section 11.1.
“SNDAs” shall have the meaning assigned thereto in Section 3.9.
“Statement of Lease” shall mean with respect to any Lease with the GSA as Tenant
a “Statement of Lease” in the form required by the GSA.

8
        

--------------------------------------------------------------------------------



“Tax” shall mean any and all fees (including, without limitation, documentation,
recording, license and registration fees) and taxes (including, without
limitation, net income, alternative, unitary, alternative minimum, minimum
franchise, value added, ad valorem, income, receipts, capital, social security,
service, license, excise, sales, payroll, worker’s compensation, unemployment or
compensation taxes, duty or custom taxes, franchise, use, leasing, fuel, excess
profits, turnover, occupation, property (personal and real, tangible and
intangible), transfer, recording and stamp taxes, levies, imposts, duties,
charges, fees, assessments, or withholdings of any nature whatsoever, general or
special, ordinary or extraordinary, and any transaction privileges or similar
taxes) imposed by or on behalf of a Governmental Authority, together with any
and all penalties, fines, additions to tax and interest thereon, whether
disputed or not.
“Tenant Estoppel” shall have the meaning assigned thereto in subsection 3.4(a).
“Tenants” shall mean the tenants under the Leases.
“Tenant Notices” shall have the meaning assigned thereto in subparagraph
6.1(a)(iii).
“Terminated Contracts” shall mean all Contracts other than Assumed Contracts.
“Third Party Leasing and Brokerage Agreements” shall have the meaning given
thereto in Section 3.2(d) hereof.
“Title Company” shall mean the Escrow Agent.
“Title Objection” shall have the meaning assigned thereto in Section 8.5.
“Title Policy” shall mean one or more (as applicable as the context may require)
owner’s policies of title insurance, issued by the Title Company, with respect
to each Property in the standard form used in the state in which such Property
is located, insuring as of the Closing Date, in an amount equal to the Allocated
Asset Value for such Property, that the Buyer (or a Designated Subsidiary) owns
fee simple title (and such additional estates as may be applicable) to such
Property free and clear of all liens and encumbrances other than the Permitted
Exceptions, without standard exceptions for parties in possession except
pursuant to written leases (as tenants only, with no rights to purchase),
mechanics’ liens, and matters of survey.
“Title Response Notice” shall have the meaning assigned thereto in Section 8.5.
“UCC” shall mean the Uniform Commercial Code.
“Vacant Land” shall mean the land parcels described on Schedule A.
“Voluntary Title Exceptions” shall mean with respect to each Property (i) the
lien of any mortgage affecting such Property, whenever created, and (ii) title
exceptions affecting such Property that are knowingly and intentionally created
by the Sellers or their Affiliates after the date of this Agreement; provided,
however, that the term “Voluntary Title Exceptions” as used in this Agreement
shall not include the following: (a) any Permitted Exceptions; (b) any title
exception created by a Tenant that is not otherwise prohibited by the applicable
Lease for such Tenant thereunder; and (c) any title exceptions that are
approved, waived or deemed to have

9
        

--------------------------------------------------------------------------------



been approved or waived by the Buyer pursuant to the terms of this Agreement or
that are created in accordance with the provisions of this Agreement.
“WARN Act Indemnification” shall have the meaning assigned thereto in Section
11.1.
ARTICLE II
SALE, CONSIDERATION AND CLOSING
Section 2.1    Sale of Assets. (a) On the Closing Date (as hereinafter defined)
and pursuant to the terms and subject to the conditions set forth in this
Agreement, the Sellers shall sell to the Buyer, and the Buyer shall purchase
from each of the Sellers, all of the Assets. It is understood and agreed that,
except as explicitly set forth in this Agreement, the closing of the purchases
of the Assets shall occur contemporaneously and none of the purchases of the
Assets shall close unless the purchase of all of the Assets closes
contemporaneously.
(b)    The transfer of the Properties to the Buyer shall include the transfer of
all Asset-Related Property with respect to such Properties. For purposes of this
Agreement, “Asset-Related Property” shall mean the following:
(i)    all of the relevant Seller’s right, title and interest in and to all
easements, covenants and other rights appurtenant to said Property and all
right, title and interest of the relevant Seller, if any, in and to any land
lying in the bed of any street, road, avenue or alley, open or closed, in front
of or adjoining said Property and to the center line thereof;
(ii)    all of the relevant Seller’s right, title and interest in and to all
Owners’ Association Documents and REAs;
(iii)    all personal property listed on the attached Schedule 2.1(b)(iii) and
furniture, fixtures, equipment, tools, supplies and other personal property
(collectively, the “Personal Property”) (except items owned or leased by Tenants
or which are leased by the relevant Seller) which are now, or may hereafter
prior to the Closing Date be, placed in or attached to the Property;
(iv)    to the extent they may be transferred under Applicable Law and without
cost to Seller (unless Buyer agrees to pay any such cost), all licenses,
permits, consents, certificates, approvals, orders and authorizations presently
issued in connection with the operation of all or any part of the Property as it
is presently being operated;
(v)    to the extent assignable and without cost to Seller (unless Buyer agrees
to pay any such cost), all warranties and guaranties, issued to the relevant
Seller by any manufacturer or contractor in connection with construction or
installation of equipment or any component of the improvements included as part
of the Property;

10
        

--------------------------------------------------------------------------------



(vi)    to the extent assignable and without cost to Seller (unless Buyer agrees
to pay any such cost), all other intangibles associated with the Properties,
including, without limitation, goodwill, all logos, designs, trade names,
building names, trademarks related to the property and other general intangibles
relating to the Property, all telephone exchange numbers specifically dedicated
and identified with the Properties and any URL designations and domain names
containing the name of any Property but specifically excluding the names “Duke”,
“Duke Realty” or derivatives therefrom or combinations thereof (collectively the
“Intangible Property”);
(vii)    all Leases and Assumed Contracts and all security and escrow deposits
held by the relevant Seller in connection with any such Lease or Assumed
Contract;
(viii)    all books and records, tenant files, tenant lists and tenant marketing
information relating to the Properties; and
(ix)    to the extent assignable, the plans and specifications, engineering
drawings and prints with respect to the improvements, all operating manuals, and
all books, data and records regarding the physical components systems of the
improvements at the Properties, each to the extent in the Sellers' or a Sellers’
Affiliate’s possession (or reasonably obtainable by the Sellers without cost).
Section 2.2    Gross Asset Value; Earnest Money.
(a)    The purchase price for the Assets shall be equal to the aggregate gross
asset value (the “Gross Asset Value”) of the Assets of (i) $59,719,230.00 plus
(ii) $0.00 for the Vacant Land, as adjusted pursuant to the terms of this
Agreement. The Gross Asset Value shall be adjusted to reflect net prorations and
other adjustments provided for in this Agreement (as adjusted, the “Adjusted
Gross Asset Value”). For purposes of this Agreement, the Adjusted Gross Asset
Value shall be the “Cash Consideration Amount”.
(b)    At the Closing (as hereinafter defined):
(i)    the Buyer shall deliver the Cash Consideration Amount, less the Earnest
Money and any interest earned thereon (unless such Earnest Money is in the form
of a letter of credit in which case the Earnest Money shall not be deducted and
the Escrow Agent shall return the undrawn letter of credit to the Buyer promptly
upon the Closing), to the Sellers in immediately available funds by wire
transfer to such account or accounts that the Sellers shall designate to the
Buyer;
(ii)    the Escrow Agent shall deliver the Earnest Money and any interest earned
thereon (unless such Earnest Money is in the form of a letter of credit in which
case the Escrow Agent shall return the undrawn letter of credit to Buyer
promptly upon the Closing) to the Sellers to such account or accounts the
Sellers shall designate to the Escrow Agent; and
(iii)    INTENTIONALLY OMITTED.

11
        

--------------------------------------------------------------------------------



(c)    No adjustment shall be made to the Gross Asset Value except as explicitly
set forth in this Agreement.
(d)    INTENTIONALLY OMITTED.
Section 2.3    Earnest Money
Within two (2) Business Days after the date of this Agreement, Buyer shall
deposit with Escrow Agent an amount equal to $265,536.81 (the “Initial
Deposit”). In the event that Buyer does not terminate this Agreement on or
before the Inspection Date, within one (1) Business Day after the Inspection
Date, Buyer shall deposit with Escrow Agent an additional amount equal to
$1,327,684.08 (the “Additional Deposit”, which Additional Deposit, along with
the Initial Deposit, shall be held as the “Earnest Money”). The Earnest Money
shall be in the form of either (i) immediately available funds by wire transfer
to such account as Escrow Agent shall designate to the Buyer or (ii) in the form
of a letter of credit reasonably acceptable to Seller and issued by such issuing
bank as is reasonably approved by Seller naming Duke Realty Limited Partnership
as beneficiary and having a face amount equal to the Initial Deposit or the
Initial Deposit plus the Additional Deposit, as applicable. To the extent the
Earnest Money is in the form of immediately available funds by wire transfer,
upon delivery of such Earnest Money by the Buyer to Escrow Agent the Earnest
Money will be deposited by Escrow Agent in an interest-bearing account
acceptable to the Buyer and the Sellers and shall be held in escrow in
accordance with the provisions of Section 14.5. All interest earned on the
Earnest Money while held by Escrow Agent shall be paid to the party to whom the
Earnest Money is paid, except that if the Closing occurs, the Buyer shall
receive a credit for such interest in accordance with subsection 2.2(b).
Section 2.4    The Closing. (a) The closing of the sale and purchase of the
Assets (the “Closing”) shall take place no later than April 1, 2015 (as such
date may be extended pursuant to this Agreement, the “Closing Date”).
(b)    The Closing shall be held at the offices of the Escrow Agent or at such
location agreed upon by the parties hereto and will be in escrow through the
Escrow Agent.
Section 2.5    Allocated Asset Value. The Sellers and the Buyer hereby agree
that the Gross Asset Value plus each of the “Gross Asset Values” (as defined in
each of the Other PSAs) shall be allocated among the Assets and the Other PSA
Assets on or prior to the Inspection Date (as to each Asset and Other PSA Asset
(as applicable), the “Allocated Asset Value”) for federal, state, local and
foreign tax purposes in accordance with applicable U.S. federal tax laws and
analogous provisions of state, local and foreign tax laws. On or prior to the
Closing Date, the Buyer shall have the right to reallocate the Gross Asset Value
and Allocated Asset Value and each of the “Gross Asset Values” and “Allocated
Asset Values” (each as defined in each of the Other PSAs) among the Assets and
the Other PSA Assets provided that any such reallocations shall be subject to
the prior reasonable approval of the Sellers. The Sellers and the Buyer shall
file all Tax returns and related tax documents consistent with such allocations,
as such allocations may be reallocated pursuant to the provision of this Section
or otherwise adjusted by agreement of the Parties.



12
        

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
Section 3.1    General Seller Representations and Warranties. Each Seller, for
itself solely as it relates to such Seller’s Assets, hereby represents, warrants
and covenants to the Buyer as of the date hereof and as of the Closing Date as
follows:
(e)    Formation; Existence. It is a limited partnership, general partnership,
limited liability company or corporation, as applicable, duly formed, validly
existing and in good standing (if applicable) under the laws of the State of its
formation and the state in which the applicable Properties owned by such Seller
are located.
(f)    Power and Authority. Subject to Section 5.1(g), it has all requisite
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. Such Seller is
authorized to do business in, and is in good standing under, the state in which
the Property such Seller owns or leases pursuant to Schedule A is located. The
execution, delivery and performance of this Agreement and the consummation of
the transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(g)    No Consents. Except as set forth on Schedule 3.1(c), no consent, license,
approval, order, permit or authorization of, or registration, filing or
declaration with, any Person, court or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by
Seller in connection with any Seller’s execution, delivery and performance of
this Agreement or any of the transactions required or contemplated hereby.
(h)    No Conflicts. Except as set forth on Schedule 3.1(d), the consummation of
the transaction herein contemplated and the compliance by Seller with the terms
of this Agreement do not and will not (i) conflict with or result in any
violation of any Seller’s organizational documents, (ii) conflict with or result
in a breach of any of the terms and conditions of, or constitute a default
under, any agreement, arrangement, understanding, accord, document or instrument
by which any Seller is bound, or (iii) violate any existing term or provision of
any order, writ, judgment, injunction, decree, law, or regulation applicable to
the Seller’s Assets except for any conflict or violation that will not adversely
affect any Seller’s ability to consummate the transaction contemplated by this
Agreement.
(i)    Foreign Person. Such Seller is not a “foreign person” as defined in
Internal Revenue Code Section 1445 and the regulations issued thereunder.
(j)    Anti-Terrorism.
(i)    None of the Sellers or, to Sellers’ Knowledge, its Affiliates, is in
violation of any laws relating to terrorism, money laundering or the Uniting and

13
        

--------------------------------------------------------------------------------



Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive Order No.
13224 (Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) (the “Executive Order”) (collectively,
the “Anti-Money Laundering and Anti-Terrorism Laws”).
(ii)    None of the Seller or, to Sellers’ Knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii)    None of the Seller or, to Sellers’ Knowledge, its Affiliates (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph, (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    The Sellers understand and acknowledge that the Seller or its Affiliates
may become subject to further anti-money laundering regulations, and agrees to
execute instruments, provide information, or perform any other acts as may be
required for compliance with such anti-money laundering regulations for the
purpose of: (A) carrying out due diligence as may be required by applicable law
to establish the Seller’s identity and source of funds; (B) maintaining records
of such identities and sources of funds, or verifications or certifications as
to the same; and (C) taking any other actions as may be required to comply with
and remain in compliance with anti-money laundering regulations applicable to
the Seller.
(v)    Neither the Sellers, nor any person controlling or controlled by the
Sellers, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).
Section 3.2    Representations and Warranties of the Sellers as to the Assets.
Each Seller, for itself solely as it relates to such Seller’s Assets, hereby
represents, warrants and covenants to the Buyer as of the date hereof and as of
the Closing Date as follows:

14
        

--------------------------------------------------------------------------------



(a)    Ownership of Property. Other than this Agreement, no Seller has entered
into an agreement to sell such Seller’s Asset.
(b)    Material Contracts. All Material Contracts affecting such Seller’s Assets
are set forth on Schedule 3.2(b) attached hereto and the same have not been
amended, supplemented or otherwise modified, except as shown in such Schedule
3.2(b). Such Material Contracts contain the entire agreement between such Seller
and the contract vendors, licensors and lessors named therein. Each of the
Material Contracts is in full force and effect and such Seller has not given or
received any written notice of any breach or default under any Material Contract
which has not been cured. Seller is not in default of any of its obligations
under such Material Contracts and to Sellers’ Knowledge, the applicable contract
vendors, licensors and lessor named therein are not in default of their
respective obligations under the applicable Material Contracts. Such Seller has
delivered or made available to Buyer true and complete copies of all of such
Material Contracts.
(c)    Leases. Seller has made available to Buyer the leases, licenses and
occupancy agreements (including all amendments, modifications and supplements
thereto) with respect to the Properties as described in Schedule 3.2(c) attached
hereto. There are no leases, licenses or other occupancy agreements to which
Seller is a party for all or any portion of such Seller’s Property, other than
the Leases set forth on Schedule 3.2(c). Such Leases (i) have not been amended,
supplemented or otherwise modified except as disclosed in the documents
referenced on Schedule 3.2(c) or stated in Schedule 3.2(v), and (ii) contain the
entire agreement between the relevant landlord and the tenants named therein
with respect to the applicable leasehold interest. Except as set forth in the
Delinquency Report, to the Knowledge of Sellers’ as of the date of this
Agreement, fixed rent and additional rent are currently being collected under
such Leases without offset, counterclaim or deduction. Seller has made available
to Buyer true and complete copies of the Leases. Except as set forth on Schedule
3.2(c)(i), all tenant improvements and other construction work to be performed
by such Seller under such Leases have been completed. There are no tenant
inducement costs with respect to the Leases of such Seller’s Assets or any
renewal thereof except as may be set forth in the Leases. No party has any
purchase option, right of first refusal, right of first offer or similar right
under such Leases (collectively, “Lease Options”), except those Tenants relating
to the Lease Options referenced in Section 14.29 below, relating to the purchase
of all or a portion of such Seller’s Property. Except as set forth on Schedule
3.2(c)(ii) or in the Delinquency Report, as of the date of this Agreement, (i)
Seller has not received any written notice from any tenant under a Lease
claiming landlord is in default in its obligations as landlord under such Lease
and (ii) to Seller’s Knowledge and except as set forth in the Delinquency
Report, there exists no default by any tenant under any such Lease. Seller has
not received any Lease Termination Payments from December 11, 2014 through the
date hereof, except as set forth on Schedule 3.2(c)(iii).
(d)    Brokerage Commissions. There are no brokerage commissions, tenant
inducement costs or finders’ fees payable by such Seller with respect to the
current term of the Leases, other than those set forth on Schedule 3.2(d)
attached hereto. Seller does not have any agreement with any Affiliate broker
which will survive the Closing Date with respect to the current term or any
renewal, extended or amended term, except as set forth on Schedule 3.2(d) (the
“Affiliate Leasing and Brokerage Agreements”) and, to such Seller’s knowledge,
such Seller does not have any agreement with any third party broker with respect
to the

15
        

--------------------------------------------------------------------------------



current term or any renewal, extended or amended term, except as set forth in
Schedule 3.2(d) (the “Third Party Leasing and Brokerage Agreements”).
(e)    Casualty; Condemnation. There is no unrepaired casualty damage to any of
such Seller’s Properties and there is no pending condemnation or similar
proceedings affecting any Property and to Sellers’ Knowledge no action is
threatened or contemplated except as set forth on Schedule 3.2(e).
(f)    Litigation. There are no actions, suits or proceedings pending against or
to Sellers’ Knowledge threatened against any Seller in any court or before or by
an arbitration tribunal or regulatory commission, department or agency which, if
adversely determined, would materially adversely affect (i) such Sellers’
ability to consummate the transactions contemplated by this Agreement, (ii) the
ownership of an Asset or (iii) the operation of a Property.
(g)    Owners’ Associations. To the Seller’s knowledge, Seller has made
available to Buyer true, correct and complete owners’ association documents and
all by-laws in connection with the foregoing, relating to the Properties to the
extent such are in Seller’s possession (collectively, the “Owners’ Association
Documents”). Seller has not received any written notice that it is in default of
any monetary or other payment amounts owed by such Seller with respect to any
Owners’ Associations. Other than as provided in the Owners’ Association
Documents or as provided in this Agreement, Sellers have no other obligations
relating to the Owners’ Associations.
(h)    INTENTIONALLY OMITTED.
(i)    Ownership of the Personal Property. Such Seller has good and valid title
to the Personal Property, which in each case shall be free and clear of all
Liens as of the Closing Date. Seller has not pledged, assigned, hypothecated or
transferred any of its right, title or interest in any of the Personal Property
other than in connection with Seller’s Other Loans that will be satisfied or
released on or before the Closing Date.
(j)    Compliance with Law. Such Seller has not received any written notice of a
material violation of any applicable fire, health, building, use, occupancy or
zoning laws, regulations, ordinances and codes with respect to such Seller’s
Property which has not been cured or dismissed or would impact Buyer’s use of
the Property except for those set forth on Schedule 3.2(j) hereto, provided,
however that nothing in this Section 3.2(j) shall limit the right of Buyer to
object to any matter or issue set forth on such Schedule 3.2(j) pursuant to
Article VIII of this Agreement.
(k)    INTENTIONALLY OMITTED.
(l)    Environmental Matters. Except as (i) contained in any environmental
assessment report made available by Seller to Buyer, (ii) expressly disclosed in
writing to Buyer prior to the Inspection Date or (iii) as contained in any
report prepared by Buyer or its environmental engineers or consultants, Seller
has not received any written notice from any Governmental Authority or other
Person of any Environmental Claims, Environmental Liabilities or violations of
any Environmental Laws with respect to such Seller’s Property.

16
        

--------------------------------------------------------------------------------



(m)    INTENTIONALLY OMITTED.
(n)    INTENTIONALLY OMITTED.
(o)    Bankruptcy. No insolvency proceeding of any character (including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors (including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to such Seller or such Seller’s Property is pending, or,
to such Sellers’ Knowledge, is being threatened against such Seller by any
Person.
(p)    INTENTIONALLY OMITTED.
(q)    Labor and Employee Matters. Seller is not a party to any employment or
collective bargaining or similar agreements with the Designated Employees.
(r)    INTENTIONALLY OMITTED.
(s)    INTENTIONALLY OMITTED.
(t)    INTENTIONALLY OMITTED.
(u)    Security Deposits. Attached hereto as Schedule 3.2(u) is a true and
complete list of the security deposits (whether in the form of cash, letter of
credit or otherwise) under the Leases being held by the Sellers.
(v)    Delinquency Report. Attached hereto as Schedule 3.2(v) is a true and
complete report setting forth as of the date of this Agreement, all arrearages
in excess of 30 days under the Leases. Seller shall provide an update of
Schedule 3.2(v) at and as of Closing.
Section 3.3    Operations Prior to Closing. From the date hereof until Closing,
each of the Sellers shall:
(c)    Insurance. Keep such Seller’s Assets insured against fire and other
hazards covered by the insurance policies maintained by such Seller on the date
of this Agreement.
(d)    Operation. Operate and maintain such Seller’s Property in a businesslike
manner and in accordance with such Seller’s past practices with respect to such
Seller’s Property, but subject to normal wear and tear.
(e)    New Contracts. Not enter into any new contracts relating to such Seller’s
Assets, nor amend, supplement, terminate or otherwise modify any Contract
(except as set forth in subsection 3.3(h)), without the prior written consent of
the Buyer, which consent may be granted or withheld in the Buyer’s reasonable
discretion unless (i) such contract contains a thirty (30) day termination
provision and provides for total payments which are in no event greater than
$50,000 or (ii) is necessary to preserve the safety of the Tenants or the
Property, provided that in the case of clause (ii), (A) such contract is entered
into at no cost to Buyer and (B) Seller shall provide Buyer with prompt written
notice of any such contract, along with a copy thereof, which such notice shall
in no event be more than two (2) days after such contract has been executed by
all parties thereto. Notwithstanding anything to the contrary in

17
        

--------------------------------------------------------------------------------



this Section 3.3(c), in no event shall Seller enter in any leasing or brokerage
agreement without Buyer’s prior written consent, which consent may be granted or
withheld in Buyer’s reasonable discretion.
If a Seller enters into any contract after the date of this Agreement with the
approval of the Buyer or as permitted in clause (i) through (ii) above, then
such contract shall be included in the definition of “Contract” and added to
Schedule 3.2(b) and, provided Buyer elects in writing to assume such contract,
shall be included in the definition of “Assumed Contracts” and added to Schedule
C. If the Buyer does not reject or approve a new contract or Contract amendment
within five (5) Business Days after receipt of a copy thereof, then the Buyer
shall be deemed to have approved such contract or Contract amendment.
(f)    New Leases. Continue its present rental program and efforts at such
Seller’s Property to rent vacant space in accordance with past practices;
provided, that without the prior consent of the Buyer, which consent may be
granted or withheld in the Buyer’s sole discretion, no Seller shall (i) execute
any new lease, license or other occupancy agreement, (ii) amend, supplement,
terminate, accept the surrender of, renew or otherwise modify any existing Lease
or (iii) approve any assignment or sublease of any existing Lease; provided,
however, in the case of any amendment, supplement, termination, surrender,
renewal or modification of any existing Lease as set forth in (ii) above, if
such existing Lease expressly and specifically sets forth the terms of any such
amendment, supplement, termination, surrender, renewal or modification and
requires the landlord under the Lease to acknowledge or counter-sign same, in
which case, Buyer’s consent shall not be required, but Seller shall provide
Buyer with notice of (and to the extent such amendment, supplement or
modification modifies the rental terms of such Lease which rental amount is not
specifically stated in such Lease, an opportunity to review and comment upon)
such amendment, supplement, termination, surrender, renewal or modification at
least three (3) Business Days prior to the date of execution). If a Seller
enters into any new leases, license or other occupancy agreement, or renews any
existing Lease (each such new lease, license, occupancy agreement and renewal, a
“New Lease”) after the date hereof in accordance with the terms of this Section
3.2(d), then each such lease, license, occupancy agreement and renewal shall be
included in the definition of “Leases” herein and added to Schedule 3.2(c),
shall be assigned to and assumed by the Buyer at the Closing in accordance with
this Agreement. If the Buyer does not reject or approve a new lease, license,
occupancy agreement, renewal or a Lease amendment within five (5) Business Days
after receipt of a copy thereof, then the Buyer shall be deemed to have approved
such new lease, license, occupancy agreement, renewal or Lease amendment.
(g)    Litigation; Violations. Advise the Buyer promptly of any receipt of
written notice of any litigation, arbitration proceeding or administrative
hearing (including condemnation) before any Governmental Authority which affects
any Property or any Seller’s ability to consummate the transaction as
contemplated by this Agreement and is instituted after the date of this
Agreement. Deliver to the Buyer, promptly after receipt thereof, copies of any
written notices of violations or other notices regarding any Property received
by the Sellers. Seller may not settle any claim or compromise any litigation or
proceeding affecting any Asset without the prior approval of the Buyer which
approval shall not be unreasonably withheld, conditioned or delayed provided
that any such settlement shall not have any material adverse effect upon (1) any
Seller’s ability to consummate the transactions

18
        

--------------------------------------------------------------------------------



contemplated by this Agreement, (2) the ownership of any Asset or any Property
or (3) the operation or value of any Property or Asset.
(h)    Performance Under Leases. Perform, or cause their agents to perform, all
obligations of landlord or lessor under the Leases.
(i)    INTENTIONALLY OMITTED.
(j)    Management, Leasing Agreements and Contracts.
(i)    Terminate, in accordance with their respective terms, the Terminated
Contracts, all management agreements and, to the extent the same relate to the
Properties, unless otherwise provided in Section 3.3(h)(ii) below, the Leasing
and Brokerage Agreements affecting such Seller’s Property to which such Seller
or its Affiliate is party, at or prior to the Closing. Subject to Sections
3.3(h)(ii) and (iii) below, all leasing and brokerage fees, termination fees and
any other costs and expenses relating to such Leasing and Brokerage Agreements
and any related terminations shall be the responsibility solely of such Seller,
and the Buyer shall have no responsibility or liability therefor. Unless
otherwise provided in Section 3.3(h)(iii) below, no Seller shall assign to, and
the Buyer shall not assume, any Terminated Contracts or any management
agreements or the Leasing and Brokerage Agreements. Each Seller shall cause any
asset manager or leasing agent to vacate any office at such Seller’s Property on
or prior to Closing.
(ii)    Notwithstanding anything to the contrary herein, and in connection with
the Leasing and Brokerage Agreements, on or prior to a date that is fifteen (15)
days prior to the Closing Date, Buyer and Seller shall mutually agree on a list
of any prospective tenants with whom Seller, Seller’s Affiliates or Seller’s
Employees or a third party broker was Actively Negotiating pursuant to a Leasing
and Brokerage Agreement (as hereinafter defined) as of the date of such
expiration or notice of termination. If within sixty (60) days after the Closing
Date (the “Post Termination Period”) a New Lease is entered into with any
prospective tenant identified on the list as set forth above, then Buyer shall
pay Seller (to the extent such Leasing and Brokerage Agreement is with any
Seller) or reimburse the Seller (to the extent such Leasing and Brokerage
Agreement is with Sellers’ Affiliates, Sellers’ Employees or any other third
party that Seller has engaged) for any leasing commission owed to the applicable
Seller, Seller’s Affiliate, Seller’s Employee or third party relating to such
transaction calculated in accordance with the terms of the applicable Leasing
and Brokerage Agreement, such payment to be made by Buyer at such time as the
applicable third party broker is entitled to payment for the applicable leasing
commission. After the Closing Date, Seller, Seller’s Affiliates or Seller’s
Employees shall not, and shall cause any third party broker which is
representing any Seller to not, commence or continue negotiations for any lease
arrangements without first obtaining the prior written consent of Buyer. For the
purpose of this Section 3.3(h)(ii), the term “Actively Negotiating” shall mean
either that (i) Seller, Seller’s Affiliates, Seller’s Employees or a third party
broker shall have submitted a written, bona-fide offer to the prospective tenant
or such tenant’s broker which, has been accepted or

19
        

--------------------------------------------------------------------------------



responded to by a written counter-offer, the terms of which counter-offer are
then being negotiated, or (ii) Seller, Seller’s Affiliate, Seller’s Employee or
such third party broker with the prospective tenant’s authorization, shall have
submitted to Buyer a written, bona-fide offer by such tenant or such tenant’s
broker which has been accepted or responded to by a written counter-offer
submitted by Seller, Seller’s Affiliate or Seller’s Employee, on behalf of Buyer
or its designee, and the terms of which counter-offer are then being negotiated.
Notwithstanding anything to the contrary in this Section 3.3(h), in accordance
with Section 10.7, if the Closing occurs, Buyer shall be responsible for and
shall reimburse Seller for the payment of brokerage fees and commissions payable
pursuant to a Leasing and Brokerage Agreement entered into in connection with
those certain Leases executed and delivered in accordance herewith between
December 11, 2014 and the date hereof, which such Leases are set forth in
Schedule 3.3(h)(ii) attached hereto.
(iii)    In addition to the reimbursement of Seller for the leasing commissions
set forth in Section 3.3(h)(ii), Buyer agrees to assume Seller’s obligations
under those Third Party Leasing and Brokerage Agreements existing as of the date
hereof solely to the extent such third-party unaffiliated broker is entitled to,
and is identified by the applicable Tenant as being entitled to, a leasing
commission under such Third Party Leasing and Brokerage Agreement with respect
to a renewal, extension or expansion of the applicable Lease subject to such
Third Party Leasing and Brokerage Agreement which is exercised from and after
December 11, 2014. For the avoidance of doubt, except as specifically set forth
in this Section 3.3(h)(iii), Buyer is not assuming any Leasing and Brokerage
Agreements.
(k)    INTENTIONALLY OMITTED.
(l)    New Financing. Not create, incur or suffer to exist any deed of trust,
mortgage, lien, pledge or other encumbrance in any way affecting any portion of
such Seller’s Property, other than the Permitted Encumbrances, without the prior
written consent of the Buyer.
(m)    Taxes, Charges, etc. Continue to pay or cause to be paid all Taxes, water
and sewer charges, utilities and obligations under the Contracts when due.
(n)    Transfers. Not transfer, sell or otherwise dispose of such Sellers’
Property, or any item of such Sellers’ Personal Property without the prior
written consent of the Buyer, except for the use and consumption of inventory
and other supplies, and the replacement of worn out, obsolete and defective
tools, equipment and appliances, in the ordinary course of business.
(o)    INTENTIONALLY OMITTED.
(p)    INTENTIONALLY OMITTED.
(q)    Zoning. Not initiate or consent to any material zoning reclassification
of any Property or any material change to any approved site plan, special use
permit, planned

20
        

--------------------------------------------------------------------------------



unit development approval or other land use entitlement affecting any Property
without Buyer’s prior written consent, which consent may be granted or withheld
in Buyer’s sole discretion.
(r)     Information; Additional Rights. Subject to the applicable limitations
set forth in this Agreement, until the Closing or earlier termination of this
Agreement, each Seller agrees to allow the Buyer to:
(i)    review and approve annual budgets, development plans, if any, and leasing
plans with respect to the Properties and to offer input and suggestions relating
to the foregoing, provided that such rights will not require the Sellers to
operate the Properties in a substantially different manner than the current
operations of the Properties nor obligate the Sellers to make or incur any
capital expenditures at the Properties;
(ii)    generally discuss and consult (including calling meetings) with, and
provide advice with respect to, material matters relating to the Properties with
representatives of the Sellers designated by Sellers and the right to submit
business proposals or suggestions to such parties;
(iii)    receive financial statements, operating reports, budgets or other
financial reports relating to the Properties which are prepared by or for the
Sellers in the ordinary course of business;
(iv)    request such other additional information relating to the Properties at
reasonable times and intervals in light of the Sellers’ normal business
operations concerning the general status of the financial condition and
operations of the Properties but only to the extent such information is
reasonably available to the Sellers and in a form consistent with the manner in
which the Sellers then maintain such information; and
(v)    review and approve the settlement of any tenant audit disputes the
settlement of which may alter or affect “base year” amounts payable by Tenants
under Leases.
(s)    Seller’s Other Loans. Seller shall, on or prior to the Closing Date,
prepay, defease or otherwise satisfy Seller’s Other Loans.
(t)    INTENTIONALLY OMITTED.
Section 3.4    Tenant Estoppels.
(a)    Each Seller shall prepare and deliver to each Tenant at such Seller’s
Property an estoppel certificate in the form of Exhibit A attached hereto (the
“Tenant Estoppel”) and request each such Tenant to execute and deliver the
Tenant Estoppel to such Seller. Each Seller shall use commercially reasonable
efforts to obtain the prompt return of the executed Tenant Estoppels in
substantially the same form as Exhibit A from each Tenant at such Seller’s
Property, without the obligation to make any payments or grant any concessions
under the Leases. If a Tenant returns an executed Tenant Estoppel (or Lease
Required

21
        

--------------------------------------------------------------------------------



Estoppel or Statement of Lease as defined below) to such Seller, such Seller
shall promptly deliver to the Buyer, or make available on Seller’s transaction
website, a copy of such executed Tenant Estoppel (or Lease Required Estoppel or
Statement of Lease, if applicable) following such Seller’s receipt of such
Tenant Estoppel (or Lease Required Estoppel or Statement of Lease, if
applicable).
(b)    It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Assets that on or before the Closing Date, the Sellers deliver
to the Buyer from (i) Tenants (other than the GSA) representing or leasing at
least 75% of the rented area of each Property (exclusive of any rented area
represented by a Lease with the GSA) as of the Closing Date, (ii) Tenants (other
than the GSA) representing or leasing at least 75% of the aggregate rented area
of all of the Properties (exclusive of any rented area represented by a Lease
with the GSA) as of the Closing Date, and (iii) at least 95% of the aggregate of
the square footage represented or leased by Major Tenants, signed tenant
estoppel certificates that are substantially in the form of either (1) the
Tenant Estoppel or (2) with respect to those Leases that contain a required form
of specific estoppel that is attached as an exhibit to such Lease, the form of
estoppel attached to such Lease (each a “Lease Required Estoppel”)), in each
case which are dated no earlier than forty-five (45) days prior to the Closing
Date and which do not allege any material defaults by the Sellers or accrued and
outstanding offsets or defenses under the relevant Lease nor contain any
materially adverse deviations between (x) the information specified in said
Tenant Estoppel or Lease Required Estoppel, as applicable and (y) (I) the
representations and warranties of the Sellers set forth in this Agreement or
(II) the Leases to which such Tenant Estoppel or Lease Required Estoppel, as
applicable, relate. Notwithstanding anything to the contrary in this Section
3.4, Seller shall also use commercially reasonable efforts to obtain a Statement
of Lease from the GSA with respect to each Lease to which the GSA is a party,
provided, however, that in no event shall the delivery of a Statement of Lease
be deemed to apply towards the satisfaction of Seller’s obligations set forth
above in this Section 3.4(b) or Seller’s obligations set forth in Section 3.4(c)
below. Buyer shall cooperate with the Seller to obtain (i) any novation of the
applicable Lease with the GSA that may be required by the GSA in order to assign
the applicable Lease to Buyer or its designee and (ii) any Statement of Lease.
In the event the GSA requires Seller to remain liable under the applicable Lease
with the GSA after the Closing Date, Buyer hereby agrees to indemnify and hold
harmless Seller against any Losses (as defined below) arising out of such Lease
after the Closing Date except to the extent such Losses are the result of any
action taken by Seller, or its Affiliates” with respect to such Leases with the
GSA.
(c)    If the Sellers fail to deliver the Tenant Estoppels (or Lease Required
Estoppel, as applicable) as required above by the Closing Date, the Buyer shall
have the right, but not the obligation, to adjourn the Closing on one or more
occasions for a period of up to 30 days in order for the Sellers to continue
efforts to obtain such Tenant Estoppels (or Lease Required Estoppels, as
applicable), in which case, the Closing shall occur within five (5) Business
Days after the Sellers’ delivery of all required Tenant Estoppels (or Lease
Required Estoppels, as applicable).
(d)    Notwithstanding anything contained in this Agreement to the contrary, in
the event either (i) Seller is able to obtain Tenant Estoppels (or Lease
Required Estoppels, as applicable) from Tenants representing at least 60% of the
rented area of a Property (exclusive of the rented area represented by a Lease
with the GSA) as of the Closing Date, but is unable

22
        

--------------------------------------------------------------------------------



to obtain Tenant Estoppels (or Lease Required Estoppels, as applicable)
occupying at least 75% of the rented area of such Property (exclusive of the
rented area represented by a Lease with the GSA) or (ii) Seller is able to
obtain Tenant Estoppels (or Lease Required Estoppels, as applicable) from
Tenants occupying at least 60% of the aggregate rented area (exclusive of the
rented area represented by a Lease with the GSA) of all of the Properties as of
the Closing, but is unable to obtain Tenant Estoppels (or Lease Required
Estoppels, as applicable) occupying at least 75% of the aggregate rented area
(exclusive of the rented area represented by a Lease with the GSA) of the
Properties as of the Closing Date, Seller shall have the right (but not the
obligation) to deliver to Buyer on the Closing Date a certificate in the form of
Schedule 3.4(d) (a “Seller's Estoppel Certificate”), executed by Seller, with
respect to the required amount of Leases in order to satisfy the Tenant Estoppel
(or Lease Required Estoppels, as applicable) delivery requirements set forth in
Section 3.4(b)(i) and (ii), and in such event, Seller shall be deemed to have
satisfied the condition under Sections 3.4(b)(i) and (ii). In addition, Seller
shall be released from any liability with respect to such Seller's Estoppel
Certificate upon the earlier of (A) the date of delivery to Buyer of a Tenant
Estoppel (or Lease Required Estoppels, as applicable) executed by the Tenant for
which Seller has delivered such Seller's Estoppel Certificate or (B) the date
that is one year after the Closing Date.
Section 3.5    Owners’ Associations and REAs.
(a)    Sellers shall not initiate, approve or consent to the any agreement or
waiver or the execution of any document or instrument that would be considered
an Owners’ Association Document, including, any agreement, waiver, document or
instrument that would (i) increase or modify in any way the obligations relating
to the Properties being acquired at Closing, (ii) result in the creation of a
new Owners’ Association (iii) amend, modify, extend, surrender, terminate or
renew any Owners’ Association Document without the prior written consent of the
Buyer which consent may be withheld in the Buyer’s sole discretion. If the Buyer
does not reject or approve the execution of any document or instrument referred
to in this Section 3.5 within five (5) Business Days after receipt of a copy
thereof, then the Buyer shall be deemed to have approved such document or
instrument.
(b)    Sellers shall use their commercially reasonable efforts to assist Buyer
in obtaining estoppel certificates from each Owners’ Association relating to a
Property and such other acknowledgments, documents and instruments Buyer may
reasonably require from such Owners’ Association in connection with the
transactions contemplated by this Agreement and any Buyer’s related financing,
including without limitation, (i) executing or facilitating the execution of any
documents or instruments required under the Owners’ Association Documents in
connection with the transfer of the Properties to Buyer, (ii) causing any
officer or director of any Owners’ Association or related board that is a
representative of the Sellers or the Property, if any, to resign his or her
position as an officer or director, (iii) executing or facilitating any
documents or instruments required under the Owners’ Association Documents in
order to assign all of Seller’s (or any of its Affiliate’s) interest as
developer, declarant or other similar entity, if any, under the Owners’
Association Documents and (iv) facilitating the appointment of Buyer’s and its
Affiliates’ representatives as replacement officers or directors to the extent
permitted under the applicable Owners’ Association Documents.



23
        

--------------------------------------------------------------------------------



(c)    Sellers shall use their commercially reasonable efforts to assist Buyer
in obtaining estoppel certificates from the applicable parties under each REA
and such other acknowledgments, documents and instruments Buyer may reasonably
require from such parties to such REA in connection with the transactions
contemplated by this Agreement and any Buyer’s related financing, including
without limitation, (i) executing or facilitating the execution of any documents
or instruments required under the REAs in connection with the transfer of the
Properties to Buyer, and (ii) executing or facilitating any documents or
instruments required under the REAs in order to assign all of Seller’s (or any
of its Affiliate’s) interest as developer, declarant or other similar entity, if
any.


Section 3.6    Inaccurate Representation or Warranty. In the event any Seller or
Buyer obtains knowledge that any of the Sellers’ representations and warranties
contained in this Agreement or in any Other PSA become inaccurate between the
date of this Agreement and the Closing Date), Sellers shall immediately notify
Buyer in writing of such change or Buyer shall immediately notify Seller, as
applicable (a “Notice of Inaccuracy”); provided, however, that in no event shall
Buyer’s failure to provide a Notice of Inaccuracy relieve Seller of its
obligations under this Agreement with respect to the applicable representation
and warranty or limit Buyer’s remedies under this Agreement with respect to such
inaccurate representation or warranty. Unless waived by Buyer (at any time
before or after receipt of the Notice of Inaccuracy by Seller and in which case
the provisions of clause (b) below shall apply prior to the original Closing
Date), Sellers shall have the right, in connection with such Notice of
Inaccuracy, to adjourn the Closing Date for a period not to exceed fifteen (15)
days, provided Sellers shall notify Buyer in writing within five (5) Business
Days of the date of such Notice of Inaccuracy of such election to adjourn. If
Seller does not cure the change reflected in the Notice of Inaccuracy prior to
the Closing Date (as same may be extended pursuant to the terms of this Section
3.6), Buyer shall have the right (a) to terminate this Agreement if such breach
or inaccuracy is material to the Sellers or Other PSA Sellers or Properties or
Other PSA Properties as a whole (pursuant to and in accordance with Section
13.2(a) hereof), in which event neither party shall have any further rights or
obligations hereunder other than those which expressly survive the termination
of this Agreement (including, without limitation, Section 13.2(c)), or remove
the relevant Asset from the portfolio (pursuant to, and in accordance with, the
provisions of Sections 13.3 hereof) or (b) proceed with the Closing, in which
case the representation or warranty that is the subject of a Notice of
Inaccuracy shall be updated and amended to reflect such change and Seller shall
have no obligation with respect to such inaccuracy.
Section 3.7    Cooperation with Financing. Seller shall cooperate with Buyer, at
Buyer’s request, to structure the any third-party financing obtained by Buyer
with respect to any one or more of the Properties as an assignment of any
existing financing encumbering any such Properties in order to reduce applicable
mortgage tax, documentary stamp tax and similar charges in connection with such
third-party financing.
Section 3.8    Easements. Without limitation of Buyer’s rights under Article
VIII hereof, Seller agrees to cooperate with Buyer, at no cost to Seller, to
obtain any easements the Buyer reasonably determines are necessary for the
operation of the Property in a substantially similar manner as such Property is
operated as of the date of this Agreement including, but not limited to, (i)
easements required for access to such Property and (ii) utility, sewer or
similar easements. Buyer agrees to reasonably cooperate with Seller, at no cost
to Buyer, to consent to any easement the Seller reasonably determines may be
necessary to operate any property that

24
        

--------------------------------------------------------------------------------



abuts a Property conveyed pursuant to this Agreement that is owned by Seller or
its Affiliates in a substantially similar manner as such neighboring property is
operated as of the date of this Agreement.


Section 3.9    SNDAs. Each Seller shall use commercially reasonable efforts to
assist Buyer in its efforts to obtain a subordination, non-disturbance and
attornment agreement (the “SNDAs”) from the Major Tenants and other tenants
specifically identified by any lender providing mortgage financing to Buyer for
the Assets, in the form reasonably requested by such lender.
Section 3.10    Non-Compete Agreement. Sellers and Buyer each agree to finalize
a non-compete agreement (“Non-Compete Agreement”) to be entered into as of the
Closing Date in accordance with the primary terms outlined on Exhibit N hereto,
with such modifications and changes as are reasonably required to make such
Non-Compete Agreement enforceable in each relevant jurisdiction.
Section 3.11    INTENTIONALLY OMITTED.
Section 3.12    INTENTIONALLY OMITTED.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
Section 4.1    Representations and Warranties of the Buyer. The Buyer hereby
represents, warrants and covenants to the Sellers as of the date hereof and as
of the Closing Date as follows:
(w)    Formation; Existence. It is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Buyer, or the applicable Buyer designee or assignee, is qualified to do
business in the states where the Properties acquired by Buyer or Buyer designee
are located.
(x)    Power; Authority. It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Assets and the consummation of the
transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(y)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any Person,
court, administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is

25
        

--------------------------------------------------------------------------------



required to be obtained or made by Buyer in connection with Buyer’s execution,
delivery and performance of this Agreement or any of the transactions required
or contemplated hereby.
(z)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Assets, will not (a) conflict with or result in any violation of its
organizational documents, (b) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (c) violate any
existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
(aa)    Anti-Terrorism.


(i)    None of the Buyer or, to Buyer’s knowledge, its Affiliates, is in
violation of any Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    None of the Buyer or, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii)    None of the Buyer or, to Buyer’s knowledge, its Affiliates (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any person included in the lists set forth
in the preceding paragraph, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    The Buyers understand and acknowledge that the Buyer may become subject
to further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may be required for compliance
with such anti-money laundering regulations, for the purpose of: (A) carrying
out due diligence as may be required by applicable law to establish the Buyer’s
identity and source of funds; (B) maintaining records of such identities and
sources of funds, or verifications or certifications as to the same; and (C)
taking any other actions as may be required to comply with and remain in
compliance with anti-money laundering regulations applicable to the Buyer.
(v)    Neither the Buyer, nor any person controlling or controlled by the Buyer,
is a country, territory, individual or entity named on a Government List,

26
        

--------------------------------------------------------------------------------



and the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
Section 5.1    Conditions Precedent to Sellers’ Obligations. The obligation of
the Sellers to consummate the transfer of the Assets to the Buyer on the Closing
Date is subject to the satisfaction (or waiver by the Sellers) as of the Closing
of the following conditions:
(u)    Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date;
(v)    The Buyer shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by the Buyer on or before the Closing;
(w)    The Sellers shall have received all of the documents required to be
delivered by the Buyer under Article VI;
(x)    The Sellers shall have received the Cash Consideration Amount in
accordance with Section 2.2 and all other amounts due to the Sellers hereunder;
(y)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Assets or the
consummation of any other transaction contemplated hereby; and
(z)    No action, suit or other proceeding shall be pending which shall have
been brought by any Person (other than the parties hereto and their Affiliates)
(i) to restrain, prohibit or change in any material respect the purchase and
sale of the Assets or the consummation of any other transaction contemplated
hereby or (ii) seeking material damages with respect to such purchase and sale
or any other transaction contemplated hereby.
(aa)    Seller shall have received all corporate and partnership approvals to
complete this transaction on or before January 28, 2015. In the event this
condition is not satisfied on or before January 28, 2015, Seller may deliver
written notice thereof to Buyer on or before January 28, 2015, whereupon this
Agreement shall cease and terminate, the Earnest Money shall be returned and
paid to Buyer, Buyer shall be entitled to a reimbursement of its expenses as
described in Section 13.2(c), and neither party shall have any further
obligation hereunder except those which expressly survive the termination of
this Agreement.

27
        

--------------------------------------------------------------------------------



(bb)    Each Other PSA Closing shall be occurring simultaneously with the
Closing under this Agreement, except any such Other PSA Closing that does not
occur due to the removal of all of the Other PSA Assets to be sold under such
Other PSA or the termination of such Other PSA, in each case under circumstances
that do not give rise to the termination of this Agreement pursuant to the terms
hereof.
Section 5.2    Conditions Precedent to the Buyer’s Obligations. The obligation
of the Buyer to purchase and pay for the Assets is subject to the satisfaction
(or waiver by the Buyer) as of the Closing of the following conditions:
(e)    Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of Closing Date;
(f)    Each Seller shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by such Seller on or before the Closing;
(g)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the applicable Assets
or the consummation of any other transaction contemplated hereby;
(h)    No action, suit or other proceeding shall be pending which shall have
been brought by any Person (other than the parties hereto and their Affiliates)
(i) to restrain, prohibit or change in any material respect the purchase and
sale of the applicable Assets or the consummation of any other transaction
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby;
(i)    Title to all of the Properties shall be delivered to the Buyer in the
manner required under Section 8.1;
(j)    Seller shall have prepaid, defeased or otherwise satisfied any Seller’s
Other Loans to the extent encumbering the Properties or the Seller’s ability to
consummate the transaction contemplated by this Agreement.
(k)    The Buyer shall have received all of the documents required to be
delivered by the Sellers under Article VI.
(l)    The Buyer shall have received the Tenant Estoppels (or Lease Required
Estoppels, as applicable) and/or Seller’s Estoppel Certificates required
pursuant to Section 3.4.
(m)    The Title Company shall be prepared, and irrevocably committed, to issue
each Title Policy.
(n)    All consents set forth in Schedule 3.1(c) shall have been obtained.

28
        

--------------------------------------------------------------------------------



(o)    INTENTIONALLY OMITTED.
(p)    Each Other PSA Closing shall be occurring simultaneously with the Closing
under this Agreement, except any such Other PSA Closing that does not occur due
to the removal of all of the Other PSA Assets to be sold under such Other PSA or
the termination of such Other PSA, in each case under circumstances that do not
give rise to the termination of this Agreement pursuant to the terms hereof.
ARTICLE VI
CLOSING DELIVERIES
Section 6.1    Buyer Deliveries.
The Buyer shall deliver the following documents at Closing:
(q)    with respect to each Property:
(vi)    an assignment and assumption of landlord’s interest in the Leases (an
“Assignment of Leases”) duly executed by the Buyer in substantially the form of
Exhibit B hereto;
(vii)    an assignment and assumption of the Assumed Contracts (an “Assignment
of Contracts”) duly executed by the Buyer in substantially the form of Exhibit C
hereto;
(viii)    a notice letter to each Tenant (the “Tenant Notices”) duly executed by
the Buyer, in the form of Exhibit D attached hereto; and
(ix)    an association assignment and assumption agreement with respect to any
Owners’ Association, as applicable, in a form reasonably acceptable to Seller
and Buyer (“Association Assignment”).
(r)    INTENTIONALLY OMITTED;
(s)    INTENTIONALLY OMITTED;
(t)    with respect to the transactions contemplated hereunder:
(i)    a closing statement, prepared and approved by the Sellers and the Buyer,
consistent with the terms of this Agreement and duly executed by the Buyer (the
“Closing Statement”);
(ii)    such other assignments, instruments of transfer, and other documents as
the Sellers may reasonably require in order to complete the transactions
contemplated hereunder;
(iii)    a closing certificate in the form of Exhibit F;

29
        

--------------------------------------------------------------------------------



(iv)    a duly executed and sworn Officer’s Certificate from the Buyer
certifying that the Buyer has taken all necessary action to authorize the
execution of all documents being delivered hereunder and the consummation of all
of the transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(v)    an executed and acknowledged Incumbency Certificate from the Buyer
certifying the authority of the officers or authorized signatories of the Buyer
(or the general partner of the Buyer, where appropriate) to execute this
Agreement and the other documents delivered by the Buyer to the Sellers at the
Closing;
(vi)    all transfer tax returns, to the extent required by law and the
regulations issued pursuant thereto, in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by the relevant Sellers and duly executed by the Buyer;
(vii)    the Non-Compete Agreement duly executed by Buyer;
(viii)    each Duke Lease duly executed by Buyer;
(ix)    INTENTIONALLY OMITTED;
(x)    INTENTIONALLY OMITTED;
(xi)    INTENTIONALLY OMITTED; and
(xii)    such other documents as reasonably requested by the Seller or the
Escrow Agent to consummate the Closing.
Section 6.2    Sellers Deliveries. The Sellers shall deliver the following
documents at Closing:
(b)    with respect to each Property, a special/limited warranty deed (a “Deed”)
in substantially the form of Exhibit G hereto, duly executed by the relevant
Seller, which deed, upon proper recording by the Buyer, shall be sufficient to
transfer and convey to the Buyer (or a Designated Subsidiary) whatever rights in
the Property the relevant Seller has acquired subject only to the Permitted
Exceptions with reference to such Property;
(c)    INTENTIONALLY OMITTED;
(d)    with respect to each Property:
(i)    an Assignment of Leases duly executed by the relevant Seller, together
with the original Leases;
(ii)    a bill of sale (a “Bill of Sale”) duly executed by the relevant Seller
in substantially the form of Exhibit H hereto, relating to all fixtures,
chattels,

30
        

--------------------------------------------------------------------------------



equipment and articles of personal property owned by the relevant Seller which
are currently located upon or attached to the Property;
(iii)    an Assignment of Contracts duly executed by the relevant Seller;
(iv)    an assignment of all warranties, permits, licenses and other Asset
Related Property in the form of Exhibit J attached hereto (an “Assignment of
Asset-Related Property”);
(v)    an Association Assignment duly executed by the relevant Seller;
(vi)    the Tenant Notices duly executed by the relevant Seller;
(vii)    all keys to each Property which are in the Sellers’ possession shall be
transferred at a mutually agreed upon location; and
(viii)    all security deposits and letters of credit as provided in Section
10.2(a) hereof.
(e)    with respect to the transactions contemplated hereunder:
(i)    The Closing Statement duly executed by the Sellers;
(ii)    such other assignments, instruments of transfer, and other documents as
the Buyer or Escrow Agent may reasonably require in order to complete the
transactions contemplated hereunder;
(iii)    a closing certificate in the form of Exhibit K;
(iv)    a duly executed and sworn Secretary’s Certificate from each Seller (or
the general partners of such Seller, where appropriate) certifying that such
Seller has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(v)    an executed and acknowledged Incumbency Certificate from each Seller (or
the general partners of such Seller, where appropriate) certifying the authority
of the officers of such Seller (or the general partner of such Seller, where
appropriate) to execute this Agreement and the other documents delivered by such
Seller to the Buyer at the Closing;
(vi)    all transfer tax returns which are required by law and the regulations
issued pursuant thereto in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by the relevant Seller;
(vii)    INTENTIONALLY OMITTED;

31
        

--------------------------------------------------------------------------------



(viii)    an affidavit that the relevant Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended, in substantially the form of Exhibit L attached hereto;
(ix)    a title affidavit in the form of Exhibit P attached hereto, executed by
Seller;
(x)    a broker’s lien affidavit in the form of Exhibit I attached hereto,
executed by each applicable broker;
(xi)    INTENTIONALLY OMITTED;
(xii)    INTENTIONALLY OMITTED;
(xiii)    INTENTIONALLY OMITTED;
(xiv)    INTENTIONALLY OMITTED;
(f)    In the event any Asset-Related Property is not assignable (such as a
letter of credit that is not transferable), the Sellers shall use commercially
reasonable efforts to provide the Buyer, at no cost to the Sellers, with the
economic benefits of such property by enforcing such property (solely at the
Buyer’s direction) for the benefit and at the expense of the Buyer.
(g)    each Duke Lease duly executed by Sellers;
(h)    the Non-Compete Agreement duly executed by Sellers;
(i)    INTENTIONALLY OMITTED.
(j)    INTENTIONALLY OMITTED.
ARTICLE VII
INSPECTION
Section 7.1    General Right of Inspection. Subject to the Leases, any
restrictions of record and applicable laws, the Buyer and its agents shall have
the right, prior to Closing, at reasonable times agreed upon by the Sellers and
Buyers after reasonable prior notice to Seller (which such reasonable notice
shall include verbal notice given by the Buyer to Seller 24 hours prior to such
inspection), to inspect each Property during business hours on Business Days and
to perform any tests, examinations and studies of the Assets as the Buyer deems
necessary or appropriate (including, without limitation, such tests and
examinations by Buyer’s agents necessary to complete phase I environmental
reports, property condition reports, appraisals and zoning reports) and to
further examine all applicable records and documents relating to the Property;
and to further confirm certain title matters. The Seller agrees to make
available those employees listed on Schedule 7.1 to assist the Buyer with such
inspections and the Buyer shall have the right to contact and interview such
employees, or any other employees the Seller permits the Buyer to contact, with
respect to the Properties (collectively, the “Designated Employees”). The Buyer
shall give Seller or its designated employees the right to accompany

32
        

--------------------------------------------------------------------------------



Buyer or its agents during any such inspections; provided, however, that Buyer
shall be permitted, with Sellers’ consent (not to be unreasonably withheld,
conditioned or delayed) to undertake inspections of a Property during business
hours on Business Days if Seller is unable to be present for such inspections or
tests. In addition, after the expiration of the Inspection Period and provided
this Agreement has not been terminated by Buyer, Seller shall permit Buyer and
its agents, and after consultation with Seller, to arrange for both group
meetings and individuals interviews with asset management, property management,
leasing and engineering personnel for purposes of interviewing such employees
for possible employment following the Closing Date; provided, however, that
Buyer shall be under no obligation to offer employment or provide any benefit to
personnel of Seller or its affiliates, nor shall Buyer be subject to any
liability in connection with Seller’s termination of employment of any such
employee. Such inspection or interview shall not unreasonably impede the normal
day‑to‑day business operation of such Property and Buyer shall maintain
confidentiality to the extent set forth in this Agreement. The Buyer hereby
indemnifies and agrees to defend and hold the Sellers and Seller-Related
Entities harmless from all loss, cost (including, without limitation, reasonable
attorneys’ fees), claim or damage arising out of (i) the entry on the Property
by or any action of, any person or firm entering the Property on Buyer's behalf
as aforesaid or, (ii) any breach by Buyer of its obligations under this Section,
or (iii) any liens caused by or on behalf of Buyer, which indemnity shall
survive the Closing. Buyer shall deliver to Seller a certificate of insurance
evidencing comprehensive general liability coverage (including coverage for
contractual indemnities) with a combined single limit of at least $2,000,000.00
in a form reasonably acceptable to Seller, covering any activity, accident or
damage arising in connection with Buyer or agents of Buyer on the Property, and
naming Seller, as an additional insured. The provisions of this Section 7.1
shall survive the Closing.
Section 7.2    Document Inspection; Contracts.
(a)    Buyer and Seller acknowledge that Buyer is being given an opportunity to
review and inspect the documents provided or made available by Seller or
obtained by Buyer. Except as otherwise expressly provided in this Agreement or
in any Closing Document, Seller makes no representation or warranty as to the
truth, accuracy or completeness of such documents or any other studies,
documents, reports or other information provided to Buyer by Seller.
(b)    On or prior to the Inspection Date, Buyer shall notify Seller as to which
Contracts Buyer will assume (such Contracts, together with new Contracts entered
into pursuant to Section 3.3(c) with Buyer’s prior written consent, the “Assumed
Contracts”), and the list of such Assumed Contracts shall be added to Schedule C
on or prior to the Inspection Date. All Contracts other than Assumed Contracts
shall constitute “Terminated Contracts”. The Assumed Contracts shall be assigned
to Buyer at Closing pursuant to the Assignment of Contracts.
Section 7.3    Formal Inspection Period. Buyer's obligation to close under this
Agreement is subject to and conditioned upon Buyer's investigation and study of
and satisfaction with the Property as set forth in this Article VII. Buyer shall
have until the Inspection Date in which to make such investigations and studies
with respect to the Property as Buyer deems appropriate and to elect to
terminate the transaction contemplated by this Agreement, in Buyer's sole and
absolute discretion, for any reason or no reason, by written notice delivered to
Seller

33
        

--------------------------------------------------------------------------------



prior to the Inspection Date (“Termination Notice”). If Buyer does not provide
the Termination Notice to Seller on or before the Inspection Date, then Buyer
will be deemed to have elected not to terminate this Agreement pursuant to this
Section 7.3. If Buyer terminates this Agreement on or before the Inspection Date
pursuant to this Section 7.3, the Earnest Money, plus all interest accrued
thereon, shall be returned to Buyer and neither party shall have any further
obligations hereunder except for those obligations that expressly survive
termination of this Agreement. If Buyer terminates this Agreement pursuant to
this Section 7.3 then Buyer shall be required to terminate each Other PSA
pursuant to Section 7.3 of each Other PSA.
Section 7.4    Confidentiality. Buyer and its representatives shall hold in
confidence all data and information relating to the Property, the Seller or its
business, whether obtained before or after the execution and delivery of this
Agreement pursuant to the Confidentiality Agreement, which is incorporated
herein and which Buyer hereby reaffirms; provided, however, that from and after
the Inspection Date, Buyer and its representatives shall be permitted to
disclose information relating to the Assets to brokers and other advisors in
relation to a potential sale of the Assets by Buyer; provided, further, however,
that Buyer shall not be permitted to publicly market the Assets for sale prior
to Closing. Notwithstanding anything to the contrary contained in this
Agreement, in the event of a breach or threatened breach by Buyer or its
representatives of this Section 7.4, Seller shall be entitled to all remedies
set forth in the Confidentiality Agreement. The provisions of this Section 7.4
shall survive any termination of this Agreement.
Section 7.5    Examination. In entering into this Agreement, the Buyer has not
been induced by and has not relied upon any written or oral representations,
warranties or statements, whether express or implied, made by any Seller, any
partner of any Seller, or any affiliate, agent, employee, or other
representative of any of the foregoing or by any broker or any other person
representing or purporting to represent any Seller, with respect to the Assets
or any other matter affecting or relating to the transactions contemplated
hereby, other than those representations, warranties or statements expressly set
forth in this Agreement and the Closing Documents. The Buyer acknowledges and
agrees that, except as expressly set forth in this Agreement and the Closing
Documents, no Seller makes any representations or warranties whatsoever, whether
express or implied or arising by operation of law, with respect to such Seller’s
Assets including, but not limited to, any warranties or representations as to
habitability, merchantability, fitness for a particular purpose, title, zoning,
tax consequences, latent or patent physical or environmental condition,
utilities, operating history or projections, valuation, governmental approvals,
the compliance of the Property with governmental laws, the truth, accuracy or
completeness of the Property documents or any other information provided by or
on behalf of Seller to Buyer, or any other matter or thing regarding the
Property. Buyer represents to Seller that Buyer has conducted, or will conduct
prior to Closing, such investigations of the Property, including but not limited
to, the physical and environmental conditions thereof, as Buyer deems necessary
to satisfy itself as to the condition of the Property and the existence or
nonexistence or curative action to be taken with respect to any hazardous or
toxic substances on or discharged from the Property, and will rely solely upon
same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement
or the Closing Documents. Subject to the express representations of Seller
herein and the Closing Documents and the provisions set forth herein and
contained in the Closing Documents, upon Closing, Buyer shall assume the risk
that adverse matters, including but not limited to,

34
        

--------------------------------------------------------------------------------



construction defects and adverse physical and environmental conditions, may not
have been revealed by Buyer's investigations, and Buyer, upon Closing, shall be
deemed to have waived, relinquished and released Seller and Seller-Related
Entities from and against any and all claims, demands, causes of action
(including, without limitation, causes of action in tort), losses, damages,
liabilities, costs and expenses (including, without limitation, attorneys' fees
and court costs) of any and every kind or character, known or unknown, which
Buyer or any agent, representative, affiliate, employee, director, officer,
partner, member, servant, shareholder or other person or entity acting on
Buyer's behalf or otherwise related to or affiliated with Buyer might have
asserted or alleged against Seller and/or Seller-Related Entities at any time by
reason of or arising out of any latent or patent construction defects, physical
conditions (including, without limitation, environmental conditions), the Leases
and the Tenants, violations of any applicable laws (including, without
limitation, any environmental laws) or any and all other acts, omissions,
events, circumstances or matters regarding the Property. Except as expressly set
forth herein or in the Closing Documents, Buyer shall not look to Seller or any
Seller-Related Entities in connection with the foregoing for any redress or
relief. The foregoing release shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. THE BUYER AGREES THAT THE
ASSETS WILL BE SOLD AND CONVEYED TO (AND ACCEPTED BY) THE BUYER AT THE CLOSING
IN THE THEN EXISTING CONDITION OF THE ASSETS, AS IS, WHERE IS, WITH ALL FAULTS,
AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES WHATSOEVER
(INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS OR IMPLIED
OR ARISING BY OPERATION OF LAW, other than representations, warranties and
statements of the Sellers expressly set forth in this Agreement and the Closing
Documents.
Section 7.6    Effect and Survival of Disclaimer and Release. Seller and Buyer
acknowledge that the compensation to be paid to Seller for the Property reflects
that the Property is being sold subject to the provisions of Section 7.5, and
Seller and Buyer agree that the provisions of Section 7.5 shall survive Closing
indefinitely.
ARTICLE VIII
TITLE AND PERMITTED EXCEPTIONS
Section 8.1    Permitted Exceptions. Seller shall sell and convey title to each
Property subject only to the Permitted Exceptions with respect to such Property.
Section 8.2    Title Report. With respect to a Property, Buyer shall (a) with
respect to the initial title commitments, initial surveys and initial zoning
reports received by Buyer, by the Inspection Date, give notice to Sellers
specifying all title exceptions set forth in such title commitment, matters
disclosed in the survey or objections to building code or zoning violations set
forth in any zoning report or otherwise which the Buyer claims are not Permitted
Exceptions and (b) with respect to any title commitment, survey or zoning report
or update of any of the foregoing received after the date of the initial title
commitment, survey or zoning report, within five (5) Business Days after the
Buyer’s receipt of such information (and the Closing Date shall be adjourned to
the extent necessary to allow such five (5) Business Day period to elapse prior
to Closing), give notice to Sellers specifying all title exceptions set forth in
such updated commitment, matters disclosed in such updated survey or objections
to building

35
        

--------------------------------------------------------------------------------



code or zoning violations set forth in such updated zoning report or otherwise
which the Buyer claims are not Permitted Exceptions, (each such notice an
“Objection Notice”).
Section 8.3    Use of Cash Consideration Amount to Discharge Title Exceptions.
If, at the Closing, there are any title exceptions applicable to a Property
which are not Permitted Exceptions for such Property and which the Sellers are
obligated by this Agreement or elect to pay and discharge, then the Sellers may
use any portion of the Cash Consideration Amount to satisfy the same, provided
that the Sellers shall have delivered to the Buyer at the Closing instruments in
recordable form sufficient to satisfy such title exceptions of record, together
with the cost of any applicable recording or filing fees or such other evidence
the Title Company shall deem necessary for the Title Company to remove such
exception from the Title Policy. The Buyer, if request is made within a
reasonable time prior to the Closing, agrees to provide at the Closing separate
certified or cashier’s checks as requested to facilitate the satisfaction of any
such title exceptions. The existence of any such liens or encumbrances shall not
be deemed objections to title if the Sellers shall comply with the foregoing
requirements.
Section 8.4    Inability to Convey. Except as expressly set forth in Section
8.6, nothing contained in this Agreement shall be deemed to require the Sellers
to take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, nor shall the Buyer have any right
of action against the Sellers, at law or in equity, for the Seller’s inability
to convey title to the Properties subject only to the Permitted Exceptions.
Section 8.5    Rights in Respect of Inability to Convey. In the event that the
Buyer delivers an Objection Notice to the Sellers as set forth in Section 8.2,
the Sellers shall have the right, at the Sellers' sole election, to either (a)
take such action as the Sellers shall deem advisable to discharge each such
title exception specified in the Objection Notice which is not a Permitted
Exception (each such exception, a “Title Objection”) or (b) decline to take such
action to discharge each Title Objection. The Sellers shall, within five (5)
Business Days after receipt of any Objection Notice, deliver a response to the
Buyer specifying all Title Objections which the Sellers shall attempt to cure or
discharge or elect not to cure or discharge (“Title Response Notice”). If the
Sellers shall fail to respond to any Objection Notice within five (5) Business
Days after receipt of such Objection Notice, then the Sellers shall be deemed to
have declined to take any action to discharge such Title Objections.
Notwithstanding anything to the contrary contained in this Agreement, Seller, in
its sole discretion, shall have the right to adjourn the Closing for a period
not to exceed fifteen (15) days, in order to undertake to cure or satisfy any
particular objection(s) raised by Buyer in the Objection Notice, provided,
however, that Seller shall notify Buyer, in writing, within 15 days prior to the
scheduled Closing Date (or to the extent an Objection Notice is not received
until a date which is later than 15 days prior to the scheduled Closing Date,
within, two (2) Business Days of receipt of such Objection Notice, but in no
event later than two (2) Business Days prior to the Closing Date) of its
election to so adjourn the Closing. In the event (a) the Sellers shall decline
to take action (or shall be deemed to have declined to take action) to discharge
such Title Objection or (b) the Sellers fail to discharge each Title Objection
in the time period specified in this Section 8.5, the Buyer shall have the
right, at its sole election, by written notice to Seller on or prior to the
Closing, either to (i) waive its objections hereunder and proceed with the
transaction pursuant to the remaining terms and conditions of this Agreement,
without any reduction in the Gross Asset Value or (ii) exclude the applicable
Property or Properties so impacted by a Title Objection from this transaction
pursuant to Section 13.3(c) hereof. If Buyer fails to so give Seller notice of
its

36
        

--------------------------------------------------------------------------------



election within the timeframe required therefor, Buyer shall be deemed to have
elected the option contained in subpart (i) above. If Seller does so reasonably
cure or satisfy, or undertake to reasonably cure or satisfy, such objection to
the satisfaction of Buyer, then this Agreement shall continue in full force and
effect. Buyer shall have the right at any time to waive any objections that it
may have made and, thereby, to preserve this Agreement in full force and effect
To the extent one or more Properties are excluded from this transaction pursuant
to this Section 8.5, such affected Property shall be removed from the Assets to
be sold hereunder, all references to such Property and the Asset-Related
Property related thereto in this Agreement shall be deemed deleted and the Gross
Asset Value shall be reduced by an amount equal to the Allocated Asset Value for
each such affected Property. Upon termination of this Agreement pursuant to this
Section 8.5 together with Section 13.3(c), (x) to the extent the Earnest Money
is in the form of immediately available wired funds, such funds shall be
promptly refunded to the Buyer and to the extent the Earnest Money is in the
form of a letter of credit, such letter of credit shall be promptly returned to
the Buyer and (y) neither party shall have any further rights or obligations
hereunder other than those which expressly survive the termination of this
Agreement or as otherwise provided in this Agreement (including, without
limitation Section 13.2(c)). The provisions of this Section 8.5 shall be subject
to the Sellers’ and the Buyer’s rights and obligations with respect to Voluntary
Title Exceptions and Monetary Title Exceptions as set forth in Section 8.6.
Buyer’s right to exclude any Property pursuant to the provisions of this Section
8.5, Section 8.6, Section 9.2 and Section 13.3 shall be subject to Section
13.3(c).
Section 8.6    Voluntary Title Exceptions; Monetary Title Exceptions. If any of
the Title Objections are Voluntary Title Exceptions or Monetary Title
Exceptions, then the Sellers shall be obligated to discharge all such Voluntary
Title Exceptions and Monetary Title Exceptions on or prior to Closing; provided,
however, that the maximum amount which the Sellers shall be required to expend
in the aggregate (under this Agreement and under Section 8.6 of each of the
Other PSAs, combined) in connection with the removal of Monetary Title
Exceptions (which are not Voluntary Title Exceptions) shall be $5,000,000.00.
The Sellers shall be entitled to one or more adjournments of the Closing Date
not to exceed 15 days in the aggregate (inclusive of any adjournments made by
the Sellers pursuant to Section 8.5 hereof) to discharge all Voluntary Title
Exceptions and Monetary Title Exceptions, other than those Voluntary Title
Exceptions that evidence or relate to the Sellers Other Loans. In the event the
Buyer notifies the Sellers of one or more Monetary Title Exceptions (which are
not Voluntary Title Exceptions) which individually or in the aggregate would
require the Sellers to expend more than $5,000,000 (under this Agreement and
under Section 8.6 of each of the Other PSAs, combined) to remove, then the
Sellers shall not be required to cause such Monetary Title Exception(s) to be
removed and the Buyer may elect to (i) accept title to the Properties subject to
such Monetary Title Exception(s) at Closing, at which time the Buyer shall
receive a credit against the Gross Asset Value in the amount of $5,000,000 (in
the aggregate, without duplication under the Other PSAs), (ii) to terminate this
Agreement and the Other PSAs and receive a refund of the Earnest Money, and in
the event of such termination neither party shall have any further rights or
obligations hereunder other than those which expressly survive the termination
of this Agreement (including, without limitation, Section 13.2(c)) or (iii)
exclude the applicable Property or Properties so impacted by such Voluntary
Title Exception or Monetary Title Exception from this transaction. If Buyer
terminates this Agreement pursuant to this Section 8.6 then Buyer shall be
required to terminate each Other PSA pursuant to Section 8.6 of each Other PSA.
To the extent one or more Properties are excluded from this transaction pursuant
to the

37
        

--------------------------------------------------------------------------------



immediately preceding sentence, such affected Property shall be removed from the
Assets to be sold hereunder, all references to such Property and the
Asset-Related Property related thereto in this Agreement shall be deemed deleted
and the Gross Asset Value shall be reduced by an amount equal to the Allocated
Asset Value for each such affected Property.
Section 8.7    Buyer’s Right to Accept Title. Notwithstanding the foregoing
provisions of this Article VIII, the Buyer may, by notice given to the Sellers
at any time prior to the Closing Date (as it may have been adjourned by the
Sellers pursuant to this Article VIII), elect to accept such title as the
Sellers can convey, notwithstanding the existence of any title exceptions which
are not Permitted Exceptions. In such event, this Agreement shall remain in
effect and the parties shall proceed to Closing but, the Buyer shall not be
entitled to any abatement of the Gross Asset Value, any credit or allowance of
any kind or any claim or right of action against the Sellers for damages or
otherwise by reason of the existence of any title exceptions which are not
Permitted Exceptions.
Section 8.8    Cooperation. The Buyer and the Sellers shall cooperate with the
Title Company in connection with obtaining title insurance insuring title to
each Property subject only to the relevant Permitted Exceptions. In furtherance
and not in limitation of the foregoing, at or prior to the Closing, the Buyer
and the Sellers shall deliver to the Title Company such affidavits, certificates
and other instruments as are reasonably requested by the Title Company and
customarily furnished in connection with the issuance of owner’s policies of
title insurance, including, without limitation, (i) evidence sufficient to
establish (x) the legal existence of the Buyer and the Sellers and (y) the
authority of the respective signatories of the Sellers and the Buyer to bind the
Sellers and the Buyer, as the case may be, (ii) a certificate of good standing
of each Seller, and (iii) a title affidavit in the form of Exhibit P with such
other reasonable additions thereto as may be requested by the Title Company.
ARTICLE IX
TRANSACTION COSTS; RISK OF LOSS
Section 9.1    Transaction Costs. The Buyer and the Sellers agree to comply with
all real estate transfer tax laws applicable to the sale of the Assets. At
Closing, the real property transfer taxes, deed stamps, conveyance taxes,
documentary stamp taxes and other taxes or charges, in each case payable as a
result of the transactions contemplated herein or the conveyance of a Property
to the Buyer pursuant to this Agreement shall be paid in accordance with the
custom of the state, county and city in which such Property is located. Buyer
and Seller shall agree on such customary allocation of costs prior to the
Inspection Date. The Sellers shall pay for (x) all owner’s title insurance
premiums for the title policies for the Properties, and (y) the survey costs for
the Properties. Buyer shall pay for the lender’s title insurance premiums and
any endorsements, for Deed recordation fees (i.e., the cost to record the Deed,
excluding transfer taxes and the other items listed in the second sentence of
this paragraph) and for recording charges and mortgage taxes applicable to the
Seller’s Loan and any third-party financing obtained by Buyer. In addition to
the foregoing and their respective apportionment obligations hereunder, (a) the
Sellers and the Buyer shall each be responsible for (i) the payment of the costs
of their respective legal counsel, advisors and other professionals employed
thereby in connection with the sale of the Assets and (ii) one-half of the fees
and expenses of the Escrow Agent, (b) the Buyer shall be responsible for all
costs and expenses associated with the Buyer’s due diligence and (c) the Sellers
shall be responsible for any costs (including third-party lender costs)
associated with obtaining payoffs or substitutions of any debt encumbering the
Properties

38
        

--------------------------------------------------------------------------------



and recording any instruments required for Sellers to convey title to the
Properties subject only to the Permitted Exceptions. Each party to this
Agreement shall indemnify the other parties and their respective successors and
assigns from and against any and all loss, damage, cost, charge, liability or
expense (including court costs and reasonable attorneys’ fees) which such other
party may sustain or incur as a result of the failure of either party to timely
pay any of the aforementioned taxes, fees or other charges for which it has
assumed responsibility under this Section 9.1.
Section 9.2    Risk of Loss.
(a)    If, on or before the Closing Date, any “material portion” of a Property
shall be (i) damaged or destroyed by fire or other casualty or (ii) taken as a
result of any condemnation or eminent domain proceeding, the Sellers shall
promptly notify the Buyer, and the Buyer may either at or prior to the Closing,
in its sole discretion:
(ix)    terminate this Agreement as to the affected Property only and consummate
the Closing as to the other Properties, in which event the Sellers will credit
against the Gross Asset Value an amount equal to the Allocated Asset Value of
the affected Property; or
(x)    consummate the Closing as to the affected Properties, in which event (A)
the Sellers will credit against the Cash Consideration Amount payable by the
Buyer at the Closing an amount equal to the sum of (x) the net proceeds, if any,
received by the Sellers from such casualty or condemnation and (y) the
applicable deductible, if any, with respect to such casualty, and (B) Sellers
will at Closing assign to the Buyer all rights of the Sellers, if any, to the
insurance or condemnation proceeds and to all other rights or claims arising out
of or in connection with such casualty or condemnation.
(b)    If, on or before the Closing Date, any portion of a Property that is not
a “material portion” of such Property shall be (i) damaged or destroyed by fire
or other casualty or (ii) taken as a result of any condemnation or eminent
domain proceeding, the Sellers shall promptly notify the Buyer and, except with
respect to damage or destruction described in clause (i) above that has been
fully repaired and restored as of the Closing Date, the provisions of subsection
9.2(a)(ii) shall apply.
(c)    For purposes of this Section 9.2, a “material portion” with respect to an
individual Property shall mean any portion which materially and adversely
affects access to any Property, otherwise materially and adversely impacts the
operation of the Property, or which the cost to repair or restore will be equal
to or in excess of the lesser of (i) 50% of the Allocated Asset Value of such
Property or (ii) $10,000,000.00. Buyer’s right to exclude any Property pursuant
to this Section 9.2, Section 8.5, Section 8.6, Section 13.3 and Section 14.29
shall be subject to Section 13.3(c).


ARTICLE X

39
        

--------------------------------------------------------------------------------



ADJUSTMENTS PROPOSED
The prorations and payments provided for in this Article X shall be made at
Closing on a cash basis and set forth on the Closing Statement, which shall be
prepared by Seller and submitted to Buyer for its review and approval at least
three (3) Business Days prior to the Closing. The following shall be prorated
between Seller and Buyer as of the Closing Date (on the basis of the actual
number of days elapsed over the applicable period) and shall be added to (if
such net amount is in Seller’s favor) or deducted from (if such net amount is in
the Buyer’s favor) the Gross Asset Value at Closing, with Buyer being deemed to
be the owner of the Property starting at 12:00 A.M. on the Closing Date and
being entitled to receive all operating income of the Property, and being
obligated to pay all operating expenses of the Property, with respect to the
Closing Date:
Section 10.1    Taxes. All real estate taxes affecting the Property (including
all certified, confirmed or ratified liens for governmental improvements or
special assessments imposed by any taxing authority which affect the Property as
of the Closing Date) (collectively, “Real Estate Tax”) shall be prorated between
Buyer and Seller on a Cash Basis, assuming payment of such Real Estate Tax would
occur on the latest possible due date prior to delinquency pursuant to
Applicable Law. As of the Closing Date, if the Real Estate Tax bill is not
available for the year of Closing, the proration of Real Estate Tax shall be
based upon the most recently issued Real Estate Tax bill. Promptly after the new
Real Estate Tax bill is issued, the Real Estate Tax shall be reprorated pursuant
to Section 10.13 below, and any discrepancy resulting from such reproration and
any errors shall be promptly corrected by the parties. Notwithstanding the
foregoing, if Tenants pay Real Estate Tax directly to the taxing authority, the
portion of the Real Estate Tax paid directly by the Tenant to the taxing
authority shall not be prorated. Buyer shall pay all Real Estate Tax due and
payable after Closing and reconciliations with Tenants shall be responsibility
of Buyer post-Closing pursuant to Sections 10.2 and 10.13 below. Except in
connection with a reproration of Real Estate Tax applicable to the period for
which Real Estate Tax is prorated pursuant hereto, in no event shall Seller be
charged with or be responsible for any increase in the Real Estate Tax on the
Property resulting from the sale of the Property or from any improvements made
or leases entered into on or after the Closing Date. As used herein, the term
“Cash Basis” shall refer to proration of Real Estate Tax based on the tax bills
that have been or will be issued during the year of Closing, regardless of when
such Real Estate Tax accrue or the assessment period of the Real Estate Tax.
(i)    Prepaid Tax. If any portion of any assessments against the Property other
than Real Estate Tax that are paid by Seller with respect to the Property at or
prior to the Closing, determined on a cash (rather than accrual) basis, relate
to any time including or after the Closing Date, Buyer shall pay to Seller at
the Closing the amount of such other assessments paid prorated for the number of
days, from, including and after the Closing.
(ii)    INTENTIONALLY OMITTED.
(iii)    Installments. To the extent that Real Estate Tax includes special
assessments or installments of special assessments, for the purpose of this
Section 10.1 Seller's prorated portion of such assessments shall be determined
assuming payment over the longest period of time permitted by the applicable
taxing authorities.



40
        

--------------------------------------------------------------------------------



Section 10.2    Fixed Rents, Additional Rents and Security Deposits.
(a)    All fixed rents (“Fixed Rents”) and Additional Rents (as hereinafter
defined and together with the Fixed Rents, collectively, the “Rents”) under the
Leases, security deposits (except as hereinafter provided) and other tenant
charges shall be prorated on a cash basis. Seller shall deliver or provide a
credit in an amount equal to all prepaid Rents for periods from, including and
after the Closing Date and all refundable cash security deposits (to the extent
the foregoing were made by tenants under the Leases and are not applied or
forfeited prior to the Closing in accordance with the terms of the applicable
Leases) to Buyer on the Closing Date. Seller shall also transfer to Buyer any
security deposits that are held in the form of letters of credit (the “SD
Letters of Credit”) if the same are transferable, at Buyer’s cost (including
Buyer’s payment of any third party transfer fees and expenses); if any of the SD
Letters of Credit are not transferable, Seller shall request the tenants
obligated under such SD Letters of Credit to cause new letters of credit to be
issued in favor of Buyer in replacement thereof and in the event such a new
letter of credit is not issued in favor of Buyer by Closing, Buyer shall pursue
such replacement after Closing and Seller shall take all reasonable action, as
directed by Buyer and at Seller’s expense, in connection with the presentment of
such SD Letters of Credit for payment as permitted under the terms of the
applicable Lease. Rents that are delinquent (or payable but unpaid) as of the
Closing Date shall not be prorated on the Closing Date. Any Rents collected by
the Buyer or the Sellers after the Closing from any Tenant who owes Rents for
periods prior to the Closing, shall be applied (i) first, in payment of Rents
owed by such Tenant for the month in which the Closing occurs, (ii) second, in
payment of current rentals at the time of receipt, (iii) third, to delinquent
rentals, if any, which became due after the Closing, and (iv) then to delinquent
rentals, if any, which became due and payable prior to the Closing; provided,
however, that any year-end or similar reconciliation payment shall be allocated
as hereinafter provided. The Buyer shall bill Tenants who owe Rents for periods
prior to the Closing on a monthly basis following the Closing and use
commercially reasonable efforts to attempt to collect such past due Rents, but
shall not be obligated to engage a collection agency or take legal action to
collect such amount. For the purposes of this provision, the term “Additional
Rent(s)” shall mean amounts payable under any Lease for (i) the payment of
additional rent based upon a percentage of the tenant’s business during a
specified annual or other period (sometimes referred to as “percentage rent”),
(ii) so-called common area maintenance or “CAM” charges, and (iii) so called
“escalation rent” or additional rent based upon such tenant's allocable share of
insurance, real estate taxes or operating expenses or labor costs or cost of
living or porter’s wages or otherwise.
(b)    Additional Rent shall be determined in accordance with the Leases,
including without limitation any Lease provisions that provide for the
adjustment of Additional Rent based on occupancy changes (i.e., “gross-up”
provisions). In addition, to the extent that a Lease provides for base year
amounts or “stops” for operating expenses or taxes, such base year and “stop”
amounts shall be prorated in determining Additional Rent with respect to such
Lease. Seller’s “share” of Additional Rent for the calendar year in which
Closing occurs (the “Closing Year”) shall be determined in accordance with
Section 10.2(c)) hereof. Notwithstanding the foregoing, there shall be no
proration of any such Additional Rent that is delinquent as of Closing. The
Buyer shall bill Tenants who owe Rents for periods prior to the Closing on a
monthly basis following the Closing and use commercially

41
        

--------------------------------------------------------------------------------



reasonable efforts to attempt to collect such past due Rents, but shall not be
obligated to engage a collection agency or take legal action to collect such
amount.
(c)    In order to enable Buyer to make any year-end reconciliations of tenant
reimbursements of Additional Rent for the Closing Year after the end thereof,
Seller shall determine in accordance with Section 10.2(b) hereof the Additional
Rent actually paid or incurred, or to be paid or incurred, by Seller for the
portion of the Closing Year during which Seller owned the Property (the portion
of such Additional Rent corresponding to Seller’s period of ownership, the
“Sellers’ Actual Reimbursable Tenant Expenses”) and the tenant reimbursements
for such Additional Rent actually paid or to be paid by tenants for the Closing
Year during which Seller owned the Property ( the portion of such reimbursements
for Additional Rent corresponding to Seller’s Period of Ownership, the “Sellers’
Actual Tenant Reimbursements”). On or before the date that is sixty (60) days
after the Closing Date, Seller shall deliver to Buyer a reconciliation statement
(“Sellers’ Reconciliation Statement”) with all supporting tenant calculations,
electronic workbooks and any other relevant or related support documentation
setting forth (i) Sellers’ Actual Reimbursable Tenant Expenses, (ii) Sellers’
Actual Tenant Reimbursements, and (iii) a calculation of the difference between
the two (i.e., establishing that Sellers’ Actual Reimbursable Tenant Expenses
were either more or less than Sellers’ Actual Tenant Reimbursements). Any amount
due Seller pursuant to the foregoing calculation (in the event Sellers’ Actual
Tenant Reimbursements are less than Sellers’ Actual Reimbursable Tenant
Expenses) shall be remitted to Seller promptly upon receipt by Buyer of such
amounts from the applicable Tenant. In the event Sellers’ Actual Tenant
Reimbursements as disclosed on Seller’s Reconciliation Statement are more than
Sellers’ Actual Reimbursable Tenant Expenses, then Seller shall pay such amounts
to Buyer within thirty (30) days after delivery of Sellers’ Reconciliation
Statement to Buyer and, upon receipt of such payment, Buyer shall be responsible
for the refund to Tenants of any overpayments in accordance with their Leases.
(d)    Seller and Buyer acknowledge that payments by Tenants of Additional Rent
may be subject to audit by Tenants in accordance with the terms of their Leases
(“Tenant Audits”). With respect to any Tenant Audit pending as of the Closing
Date or initiated within two (2) years after the Closing Date and applicable, in
whole or in part to the Seller’s period of ownership, Seller agrees that (i)
Seller shall reasonably cooperate with Buyer in responding to information
requests made in connection therewith, and (ii) Seller shall be responsible for
the defense and payment of any claim resulting therefrom and based upon claimed
overpayments received by Seller. Seller’s obligations under this Section 10.2(d)
shall not be subject to the time limitations set forth in Section 10.13(b) or
10.13(c) hereof.
(e)    INTENTIONALLY OMITTED.
Section 10.3    Water and Sewer Charges. Water rates, water meter charges, sewer
rents and vault charges, if any (other than any such charges, rates or rents
which are payable by Tenants of the Property pursuant to such Tenants’ Leases,
for which no adjustment shall be made), shall be adjusted and prorated on the
basis of the fiscal period for which assessed. If there is a water meter, or
meters, on the Property, the Sellers agrees that they shall at the Closing
furnish a reading of same to a date not more than 30 days prior to the Closing
and the unfixed meter charges and the unfixed sewer rent thereon for the time
intervening from the date of the

42
        

--------------------------------------------------------------------------------



last reading shall be apportioned on the basis of such last reading, and shall
be appropriately readjusted after the Closing on the basis of the next
subsequent bills.
Section 10.4    Utility Charges. Gas, steam, electricity and other public
utility charges (other than any such charges which are payable by Tenants of the
Property pursuant to such Tenants’ Leases, for which no adjustment will be made)
will be paid by the Sellers to the utility company prior to the Closing Date and
by Buyer from and after the Closing Date. The Sellers shall use commercially
reasonable efforts to arrange for a final reading of all utility meters
(covering gas, water, steam and electricity) as of the Closing, except meters
the charges of which are payable by Tenants of the Property pursuant to such
Tenants’ Leases directly to such utility company. The Sellers and the Buyer
shall jointly execute a letter to each of such utility companies advising such
utility companies of the termination of the Sellers’ responsibility for such
charges for utilities furnished to the Property as of the date of the Closing
and commencement of the Buyer’s responsibilities therefor from and after such
date. Buyer shall arrange for such service to be placed in Buyer’s name after
Closing. If a bill is obtained from any such utility company as of the Closing,
the Sellers shall pay such bill on or before the Closing. If such bill shall not
have been obtained on or before the Closing, the Sellers shall, upon receipt of
such bill, pay all such utility charges as evidenced by such bill or bills
pertaining to the period prior to the Closing, and the Buyer shall pay all such
utility charges pertaining to the period thereafter. Any bill which shall be
rendered which shall cover a period both before and after the date of Closing
shall be apportioned between the Buyer and the Sellers as of the Closing.
Section 10.5    Contracts. Charges and payments under all Assumed Contracts
shall be prorated on a cash basis as of the Closing Date.
Section 10.6    Miscellaneous Revenues. Revenues, if any, arising out of
telephone booths, vending machines, parking, or other income producing
agreements shall be prorated on a cash basis as of the Closing Date.
Section 10.7    Leasing Costs. Seller shall be responsible for (i) all Leasing
Costs that are payable by reason of the execution of an “Existing Lease” (i.e.,
a Lease existing as of the Effective Date) prior to December 11, 2014, (ii) the
renewal, extension, expansion of, or the exercise of any other option under, an
Existing Lease, prior to December 11, 2014, and (iii) amendments of an Existing
Lease entered into prior to December 11, 2014. If the Closing occurs, Buyer
shall be responsible for all Leasing Costs (including commissions to Seller’s
in-house leasing agents that are customary arms-length terms that would
otherwise be negotiated with a third-party leasing agent) that become due and
payable as a result of (1) any New Leases, (2) amendments entered into during
the Escrow Period in accordance with this Agreement to renew, extend, expand or
otherwise amend Existing Leases or New Leases, or (3) any renewals, extensions
or expansions of, or the exercise of any other option under, Existing Leases or
New Leases exercised by tenants during the Escrow Period or on or after the
Closing Date. In addition, Buyer shall assume the economic effect of any “free
rent” or other concessions pertaining to the period from and after the Closing.
If, as of the Closing Date, Seller shall have paid any Leasing Costs for which
Buyer is responsible pursuant to the foregoing provisions, Buyer shall reimburse
Seller therefor at Closing. Seller shall pay (or cause to be paid), prior to
Closing, or credit Buyer at Closing (to the extent unpaid) all Leasing Costs for
which Seller is responsible pursuant to the foregoing provisions, and (subject
to the reimbursement obligations

43
        

--------------------------------------------------------------------------------



set forth above), Seller shall pay (or cause to be paid) when due all Leasing
Costs payable after the date of this Agreement and prior to Closing.
Notwithstanding anything to the contrary, (a) Buyer shall receive a credit at
closing for any unfunded contractual Leasing Costs and (b) Buyer shall not be
responsible for any leasing commissions or brokerage fees which become due and
payable after the Closing pursuant to any leasing or brokerage agreement
relating to the Properties, including the Leasing and Brokerage Agreements,
except as specifically set forth in Section 3.3(h)(ii). In addition to the
foregoing, at Closing, Buyer shall be responsible (and shall reimburse Seller at
Closing) for the leasing commissions, tenant improvement costs and concessions
for the Leases and the amounts set forth on Schedule 3.3(h)(ii) attached hereto.
For purposes hereof, the term “Escrow Period” shall mean the period from
December 11, 2014 until the Closing Date. Seller shall deliver to Buyer all
Lease Termination Payments received by or on behalf of Seller from and after the
date hereof. Buyer acknowledges approval of the Leases referenced on Schedule
3.3(h)(ii).
Section 10.8    Owners’ Association Assessments. If the Property is located in a
business park which is governed by an Owners' Association, reciprocal easement
agreement, covenants, conditions and restrictions or similar property-related
agreement, and the association or other applicable Person charges assessments
with respect to the Property, then at the Closing (a) if such charges are
payable after the Closing Date for a period before the Closing Date, Seller
shall pay to Buyer an amount equal to the amount of such charges allocated to
the period before the Closing Date, prorated on a per diem basis, and (b) if
such charges were paid before the Closing Date for a period from and after the
Closing Date, Buyer shall pay to Seller an amount equal to the amount of such
charges reasonably allocated to the period from, including and after the Closing
Date, prorated on a per diem basis.
Section 10.9    INTENTIONALLY OMITTED.
Section 10.10    INTENTIONALLY OMITTED.
Section 10.11    INTENTIONALLY OMITTED.
Section 10.12    General. Any other items of operating income or operating
expense that are customarily apportioned between the parties in real estate
closings of comparable commercial properties in the metropolitan area where the
Property is located, as applicable; however, there will be no prorations for
insurance premiums or payroll (because Buyer is not acquiring or assuming
Sellers’ insurance or employment payroll obligations).
Section 10.13    Re-Adjustment.
(a)    In the event any prorations or apportionments made under this Article X
shall prove to be incorrect for any reason, then any party shall be entitled to
an adjustment to correct the same. Any item that cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and reprorated when the information is
available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after Closing (subject to extension solely as necessary due to the
unavailability of final information but in no event to exceed eighteen (18)
months after Closing).

44
        

--------------------------------------------------------------------------------



(c)    The obligations of Seller and Buyer under this Article X shall survive
the Closing for two (2) years.
ARTICLE XI
SURVIVAL OF OBLIGATIONS; LIABILITY
Section 11.1    Survival of Obligations; Liability of Sellers. The Sellers
hereby confirm and agree that each of the representations and warranties and the
covenants of each of the Sellers set forth in or made pursuant to and in
accordance with this Agreement or in any Closing Document (the “Seller Surviving
Representations and Covenants”) shall, subject to Section 11.4 below, survive
the Closing Date and shall not be deemed to be merged into any instrument of
conveyance delivered at the Closing. From and after the Closing Date, subject to
the provisions of Section 11.3 below, each of Buyer, its affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing (collectively,
“Buyer-Related Entities”) shall have the right to claim against Sellers for all
costs, fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable attorneys’ fees and disbursements) suffered or
incurred by any such Buyer Related Entity in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to the Seller Surviving Representations and Covenants as provided
in this Section 11.1. In addition, from and after the Closing Date, Seller shall
indemnify and hold harmless each Buyer-Related Entity for all Losses arising out
of, or in any way relating to, the WARN Act or similar laws with respect to any
employees or former employees of Seller who are hired by Buyer (the “WARN Act
Indemnification”), it being understood that this WARN Act Indemnification shall
survive Closing.


Section 11.2    Liability of Buyer. The Buyer hereby confirms and agrees that
each of the representations and warranties of the Buyer set forth in or made
pursuant to and in accordance with this Agreement or in any Closing Document
(the “Buyer Surviving Representations and Covenants”) shall survive the Closing
Date and shall not be deemed to be merged into any instrument of conveyance
delivered at the Closing. From and after the Closing Date, each of Seller and
the Seller Related Entities shall have the right to claim against Buyer for all
costs, fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable attorneys’ fees and disbursements) suffered or
incurred by any such Seller Related Entity in connection with any Losses,
arising out of, or in any way relating to the Buyer Surviving Representations
and Covenants as provided in this Section 11.1.
Section 11.3    Cap on Liability. Notwithstanding anything to the contrary
contained in this Agreement or in any Closing Document, the liability of Sellers
for Losses arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of Seller under this Agreement (or in any Closing Document) shall not
exceed $50,000,000 in the aggregate under this Agreement and the Other PSAs
combined (the “Cap”), however, Buyer shall not make any claims for Losses in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Seller under this Agreement
unless such claims exceed $50,000.00 in the aggregate under this Agreement and
the Other PSAs combined (the “Basket”). Notwithstanding anything to the contrary
contained herein, the Basket and Cap limitations set

45
        

--------------------------------------------------------------------------------



forth herein shall not apply to (i) Losses suffered or incurred as a result of
any breaches of the covenants and obligations of Seller set forth in Section
3.11, Article X, Article XII, Section 9.1, Section 14.3 and Section 14.30 of
this Agreement, or (ii) the WARN Act Indemnification.
Section 11.4    Survival. The representations, warranties and covenants
contained in this Agreement and the Closing Documents shall survive for a period
of two (2) years after the Closing, unless a longer or shorter survival period
is expressly provided for in this Agreement (it being agreed that an express
statement that a provision survives Closing without reference to a specified
time period shall mean the applicable provision survives Closing indefinitely).
ARTICLE XII
TAX CERTIORARI PROCEEDINGS
Section 12.1    Prosecution and Settlement of Proceedings. If any tax reduction
proceedings in respect of any Property, relating to any fiscal years ending
prior to the fiscal year in which the Closing occurs, are pending at the time of
the Closing, the relevant Seller reserves and shall have the right to continue
to prosecute and/or settle the same. If any tax reduction proceedings in respect
of any Property, relating to the fiscal year in which the Closing occurs, are
pending at the time of Closing, then the relevant Seller reserves and shall have
the right to continue to prosecute and/or settle the same; provided, however,
that such Seller shall not settle any such proceeding without the Buyer’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
The Buyer shall reasonably cooperate with such Seller in connection with the
prosecution of any such tax reduction proceedings.
Section 12.2    Application of Refunds or Savings. Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings shall be applied
first to reimburse the parties for their reasonable third-party out of pocket
costs and expenses in prosecuting such proceedings. Remaining refunds or savings
shall belong to and be the property of the Sellers if relating to taxes payable
in years prior to the Closing year and shall be allocated between the parties
based on their periods of ownership is relating to taxes payable in the Closing
year. Notwithstanding the foregoing, if any refund related to the Closing year
or any prior year creates an obligation to reimburse any Tenants under Leases
for any rents or additional rents paid or to be paid, that portion of such
refund equal to the amount of such required reimbursement (after deduction of
allocable expenses as may be provided in the Lease to such tenant), then (a) if
such refund is received by Seller, Seller shall, subject to Buyer’ reasonable
approval of Seller’s calculations, pay Buyer the aggregate amount of such
reimbursement obligation for disbursement to such Tenants, and (b) if such
refund is received by Buyer, Buyer shall pay the full amount of such refund to
Seller to be allocated and disbursed as set forth above. All attorneys’ fees and
other expenses incurred in obtaining such refunds or savings (except to the
extent paid directly by and reimbursable to Seller or Buyer set forth above)
shall be apportioned between the Sellers and the Buyer in proportion to the
gross amount of such refunds or savings payable to the Sellers and the Buyer,
respectively (without regard to any amounts reimbursable to Tenants); provided,
however, that neither the Sellers nor the Buyer shall have any liability for any
such fees or expenses in excess of the refund or savings paid to such party
unless such party initiated such proceeding..

46
        

--------------------------------------------------------------------------------



Section 12.3    Survival. The provisions of this Article XII shall survive the
Closing.
ARTICLE XIII
DEFAULT
Section 13.1    Buyer Default.
(a)    This Agreement may be terminated by the Sellers prior to the Closing if
the Closing does not occur by reason of a material breach or default by the
Buyer in the performance of its obligation to purchase the Assets under this
Agreement (including, without limitation, Buyer’s failure to comply with the
requirements of Section 6.1)) or if any Other PSA Closing does not occur by
reason of a material breach or default by the Buyer in the performance of its
obligation to purchase the applicable Other PSA Assets under such Other PSA
(including, without limitation, Buyer’s failure to comply with the requirements
of Section 6.1 of such Other PSA); provided, however, that if Seller terminates
this Agreement pursuant to this Section 13.1(a) then Seller shall be required to
terminate each Other PSA pursuant to Section 13.1(a) of each Other PSA.
(b)    In the event this Agreement is terminated pursuant to subsection 13.1(a),
this Agreement shall be null and void and of no further force or effect and
neither party shall have any rights or obligations against or to the other
except (i) for those provisions hereof which by their terms expressly survive
the termination of this Agreement and (ii) as set forth in subsection 13.1(c).
(c)    In the event the Sellers terminate this Agreement pursuant to Section
13.1(a), the Escrow Agent shall, in accordance with the procedures set forth in
Section 14.5, (i) to the extent the Earnest Money is held in the form of
immediately available wired funds, disburse the Earnest Money (together with
interest thereon) to the Sellers or (ii) to the extent the Earnest Money is held
in the form of a letter of credit, deliver the letter of credit to Seller and
Seller shall make a drawing upon such receipt of the letter of credit, and upon
such disbursement the Sellers and the Buyer shall have no further obligations
under this Agreement, except those which expressly survive such termination. The
Buyer and the Sellers hereby acknowledge and agree that it would be impractical
and/or extremely difficult to fix or establish the actual damage sustained by
Sellers as a result of a default by the Buyer, and agree that the Earnest Money
is a reasonable approximation thereof. Accordingly, the Earnest Money shall
constitute and be deemed to be the agreed and liquidated damages of the Sellers,
and shall be paid by the Escrow Agent to the Sellers as the Sellers’ sole and
exclusive remedy hereunder.
Section 13.2    Seller Default.
(a)    This Agreement may be terminated by the Buyer prior to the Closing if (i)
any of the conditions precedent to Buyer’s obligations set forth in Section 5.2
of this Agreement or Section 5.2 of any Other PSA have not been satisfied or
waived by the Buyer on or prior to the Closing Date and such failure to satisfy
the conditions precedent relate to either (1) Assets and Other PSA Assets with
an aggregate Allocated Asset Value of

47
        

--------------------------------------------------------------------------------



$75,000,000.00 or more or (2) Sellers and Other PSA Sellers owning Assets and
Other PSA Assets in excess of an aggregate Allocated Asset Value of
$75,000,000.00, or (ii) the Other Assets Closing does not occur by reason of a
material breach or default by the Seller in the performance of its obligations
under this Agreement (including, without limitation, Seller’s failure to comply
with the requirements of Section 5.2 or Section 6.2)) or any Other PSA Closing
does not occur by reason of a material breach or default by the applicable Other
PSA Seller in the performance of its obligations under the applicable Other PSA
(including, without limitation, such Other PSA Seller’s failure to comply with
the requirements of Section 5.2 or Section 6.2 of such Other PSA)); provided,
however, that if Buyer terminates this Agreement pursuant to this Section
13.2(a) then Buyer shall be required to terminate each Other PSA pursuant to
Section 13.2(a) of each Other PSA. In lieu of terminating this Agreement
pursuant to the preceding sentence, the Buyer may specifically enforce the terms
and provisions of this Agreement (but if elected no other action, for damages or
otherwise, shall be permitted so long as such specific performance is granted to
Buyer); provided that any action by Buyer for specific performance must be
filed, if at all, within forty-five (45) days of the Closing Date as may be
extended, and the failure to file within such period shall constitute a waiver
by Buyer of such right and remedy. If Buyer shall not have filed an action for
specific performance within the aforementioned time period or so notified Seller
of its election to terminate this Agreement, Buyer's sole remedy for Seller's
default shall be to terminate this Agreement as set forth above, to receive its
Earnest Money, and to be reimbursed for its expenses as set forth in Section
13.2(c).
(b)    Upon termination of this Agreement by the Buyer pursuant to subsection
13.2(a), as the Buyer’s sole and exclusive remedy upon such termination (except
for the additional remedy provided in subsection 13.2(c) below), the Escrow
Agent shall, in accordance with the procedures set forth in Section 14.5, (i) to
the extent the Earnest Money is in the form of immediately available wired
funds, disburse the Earnest Money (together with interest thereon) to the Buyer,
or (ii) to the extent the Earnest Money is in the form of a letter of credit,
return such letter of credit to the Buyer, and upon such disbursement the
Sellers and the Buyer shall have no further obligations under this Agreement,
except those which expressly survive such termination (including those set forth
in subsection 13.2(c)).
(c)    Notwithstanding the foregoing, in addition to terminating this Agreement
and receiving the Earnest Money, the Buyer shall be entitled to reimbursement of
its actual out-of-pocket expenses incurred in negotiating this Agreement and
conducting due diligence activities contemplated hereunder and arranging for and
documenting any financing including any lender commitment fees, if any (not to
exceed $10,000,000.00 in the aggregate under this Agreement and the Other PSAs,
combined). This reimbursement shall not apply if Buyer succeeds in an action to
cause specific performance. Buyer also shall be entitled to reimbursement of its
expenses as described in this subsection 13.2(c) in the event Seller terminates
this Agreement pursuant to Section 5.1(g). The provisions of this subsection
13.2(c) shall survive the termination of this Agreement.
Section 13.3    Material Defects Arising Prior to the Closing. (a) In addition
to the other rights and remedies Buyer has pursuant to this Agreement, including
pursuant to Section 13.2 above, if prior to the Closing, with regard to any
Asset:

48
        

--------------------------------------------------------------------------------



(i)    any representation or warranty made by a Seller under Sections 3.1 or 3.2
shall prove not to be true and correct as of the date made or deemed made and
the relevant Seller shall have failed or been unable to promptly cure the same
in accordance with the provisions of this Agreement; or
(ii)    the relevant Seller shall be unable to perform in all material respects,
the obligations required to be performed by the relevant Seller under this
Agreement prior to or at the Closing, with respect to such Asset, including,
without limitation, (A) conveying title to a Property in the condition required
under Section 8.1, (B) satisfying the requirements of Section 5.2, or (C)
satisfying the requirements of subparagraph 3.4(b)(i) as it relates to a Tenant
Estoppel (or Lease Required Estoppel, as applicable) for each Property;
(any such event being referred to as an “Asset Specific Default”), then, prior
to the Closing Date, the Buyer may elect, by notice to the Sellers (each a
“Buyer Exclusion Notice”), to exclude such affected Asset from the Assets to be
sold by the Sellers to the Buyer hereunder and thereafter such affected Asset
shall be removed from the Assets to be sold hereunder, all references to such
Assets in this Agreement shall be deemed deleted and the Gross Asset Value shall
be reduced by an amount equal to the Allocated Asset Value for each such
affected Asset. Without limitation of the provisions of Section 13.3(c), if all
of the Assets are removed from the Assets to be sold hereunder, then this
Agreement shall be deemed terminated and neither party shall have any further
rights or obligations to the other, except for those expressly stated to survive
the termination of this Agreement (including, without limitation Section
13.2(c)) (it being understood that the termination of any Other PSA pursuant to
Section 13.3 thereof shall not, in and of itself, cause the termination of this
Agreement).
(b)    INTENTIONALLY OMITTED.
(c)    In the event the aggregate amount of the Allocated Asset Value for the
Assets and Other PSA Assets removed from the terms of this Agreement and the
Other PSAs or contemplated transactions pursuant to Sections 3.6, 8.5, 8.6, 9.2
and/or 13.3 of this Agreement and of the Other PSAs is equal to or in excess of
$75,000,000 (in the aggregate under this Agreement and the Other PSAs,
combined), each of the Seller and the Buyer shall have a right to terminate this
Agreement as to all Properties (provided, however, that if either such party
terminates this Agreement pursuant to this Section 13.3(c) then such party shall
be required to terminate each Other PSA pursuant to Section 13.3(c) of each
Other PSA), in which event the Escrow Agent shall, in accordance with the
procedures set forth in Section 14.5, (i) to the extent the Earnest Money is in
the form of immediately available wired funds, disburse the Earnest Money to the
Buyer, or (ii) to the extent the Earnest Money is in the form of a letter of
credit return such letter of credit to the Buyer, this Agreement shall be deemed
terminated and neither party shall have any further rights or obligations to the
other, except for those expressly stated to survive the termination of this
Agreement (including, without limitation Section 13.2(c)). Notwithstanding the
foregoing, if Section 13.3(c) of any Other PSA provides that the removal of an
Other PSA Asset shall not be taken into account in the calculation of the
aggregate amount of the Allocated Asset Value of the Other PSA Assets removed
from the terms of such Other PSA or contemplated transactions, then such removal
of such Other PSA Asset shall not be taken into account in the calculation of
the aggregate amount of the Allocated Asset Value of the Other PSA Assets
removed from the terms of such

49
        

--------------------------------------------------------------------------------



Other PSA or contemplated transactions for purposes of this Section 13.3(c).
Nothing contained in this Section 13.3(c) shall in no way limit the other rights
and remedies of Buyer pursuant to this Agreement including, pursuant to Section
13.2 above.
Section 13.4    INTENTIONALLY OMITTED.
Section 13.5    INTENTIONALLY OMITTED.
Section 13.6    Limitation on Liability.
(a)    No shareholder or agent of Seller, nor any Seller-Related Entities, shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Buyer and its
successors and assigns and, without limitation, all other persons and entities,
shall look solely to Seller's assets for the payment of any claim or for any
performance, and Buyer, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability.
(b)    The provisions of this Section 13.6 shall survive the Closing or sooner
termination of this Agreement.


ARTICLE XIV

MISCELLANEOUS
Section 14.1    Use of Duke Name. The Buyer hereby acknowledges and agrees that
neither the Buyer nor any affiliate, successor, assignee or designee of the
Buyer shall be entitled to use the name “Duke Realty” or any Seller’s name in
any way whatsoever, except to the extent permitted under this Agreement.
Section 14.2    Joint and Several Liability. Each Seller who is a party as a
Seller to this Agreement (“Seller Party”) shall be jointly and severally liable
for all of the obligations and liabilities of Seller (and each other Seller)
under this Agreement. Without limiting the generality of the foregoing, (i) each
reference herein to Seller shall also be deemed to refer to each Seller Party,
(ii) references in this Agreement to the phrase “received by Seller” (or words
of similar import) shall mean received by any Seller Party, (iii) references in
this Agreement to the phrase “given by Seller” (or words of similar import)
shall mean given by any Seller Party, and (iv) references in this Agreement to
the phrase “in the possession of Seller” (or words of similar import) shall mean
the possession of any Seller Party. Each Seller Party hereby irrevocably
appoints Duke Realty Limited Partnership (the “Seller Agent”) to act as an agent
for Seller (and for each Seller Party individually) in connection with all
actions to be taken by Seller and/or a Seller Party in connection with this
Agreement (including, without limitation, giving and receiving notices, granting
or denying of consents, and accepting payments to be made to Seller under this
Agreement). Accordingly (and without limiting the generality of the foregoing),
(i) if Buyer pays any amounts in connection with this Agreement to the Seller
Agent (including the Cash Consideration Amount), then the same shall be deemed
duly paid to Seller (and thus to all of the Seller Parties) for all purposes of
this Agreement; (ii) any consent, approval or other notice given by the Seller
Agent to Buyer shall be deemed to have been given by, and shall be

50
        

--------------------------------------------------------------------------------



binding on, Seller (and thus all of the Seller Parties) for all purposes of this
Agreement, and Buyer shall have the right to rely on any such consent, approval
or other notice so given; (iii) any notice given by Buyer to the Seller Agent
shall be deemed to have been given to Seller (and thus all of the Seller
Parties) for all purposes of this Agreement; and (iv) each Seller Party hereby
irrevocably appoints the Seller Agent as the agent for the service of process on
Seller (and thus all of the Seller Parties). Notwithstanding the foregoing,
Buyer may insist that any action (such as the execution of a deed or other
closing documents) that is required to be taken by Seller or any individual
Seller Party pursuant to this Agreement actually be taken by Seller (and thus
all of the Seller Parties) or such individual Seller Party, as the case may be
(rather than by the Seller Agent acting as agent therefor). The provisions of
this Section 14.2 shall survive the Closing.
Section 14.3    Brokers. (a) Each Seller represents and warrants to the Buyer
that it has dealt with no broker, salesman, finder or consultant with respect to
this Agreement or the transactions contemplated hereby, other than the brokers
identified on Schedule 14.3, and Seller shall be responsible for paying any
commissions or other amounts due such brokers. Each Seller agrees to indemnify,
protect, defend and hold the Buyer harmless from and against all claims, losses,
damages, liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from Sellers’ breach of the foregoing
representation in this subsection 14.3(a). The provisions of this subsection
14.3(a) shall survive the Closing and any termination of this Agreement.
(a)    The Buyer represents and warrants to the Sellers that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby, except for brokers employed by Seller (which
shall be paid by Seller in accordance with subsection 14.3(b)). The Buyer agrees
to indemnify, protect, defend and hold the Sellers harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from Buyer’s breach of
the foregoing representation in this subsection 14.3(b). The provisions of this
subsection 14.3(b) shall survive the Closing and any termination of this
Agreement.
Section 14.4    Confidentiality; Press Release; IRS Reporting Requirements.
(a)    From and after the date of this Agreement, neither Buyer nor any Seller
shall disclose the terms of this transaction, either before or after Closing,
except that this general prohibition shall not prevent (i) Sellers and Buyer
from releasing a joint press release concerning the sale of the Assets pursuant
to Section 14.4(b) below, and (ii) any party from disclosing any matters set
forth in this Agreement, or any of the terms and provisions of this Agreement,
if and to the extent that such disclosure is required by New York Stock Exchange
regulation or applicable law or a court or other binding order or by applicable
administrative rule or regulation or order of any regulatory or supervisory
agency or authority with competent jurisdiction over such matter.  The parties
hereto agree that the individual prices of each Asset are not required to be
disclosed by law, court order, or any other authority specified in clause (ii)
of the foregoing sentence.  No provision of this Section 14.4(a) will be
construed to prohibit (1) disclosures to appropriate authorities of such
information as may be legally required for federal securities, tax, accounting,
or other reporting purposes or other applicable law, (2) confidential
disclosures to affiliates of either any Seller or Buyer, (3) disclosures
required in connection with legal proceedings to enforce the terms and
provisions of this Agreement, (4) disclosures by any Seller or Buyer in
connection with the satisfaction of any

51
        

--------------------------------------------------------------------------------



condition precedent to the Closing, (5) disclosures of matters of which there is
public knowledge other than as a result of disclosures made in breach hereof,
(6) disclosure to the officers, employees, agents, contractors, attorneys,
accountants, advisors and consultants of the parties on a need-to-know basis,
and (7) disclosures to current and prospective lenders, partners, members and
investors of Buyer provided that Buyer shall advise each such party of the
confidential nature of such information and that such parties agree to maintain
the confidentiality thereof.
(b)    The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby, provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto if issued within six (6) months of the Closing Date.
(c)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including, but not limited to, any requirements set forth in proposed Income Tax
Regulation Section 1.6045-4 and any final or successor version thereof
(collectively, the “IRS Reporting Requirements”), the Sellers and the Buyer
hereby designate and appoint the Escrow Agent to act as the “Reporting Person”
(as that term is defined in the IRS Reporting Requirements) to be responsible
for complying with any IRS Reporting Requirements. The Escrow Agent hereby
acknowledges and accepts such designation and appointment and agrees to fully
comply with any IRS Reporting Requirements that are or may become applicable as
a result of or in connection with the transaction contemplated by this
Agreement. Without limiting the responsibility and obligations of the Escrow
Agent as the Reporting Person, the Sellers and the Buyer hereby agree to comply
with any provisions of the IRS Reporting Requirements that are not identified
therein as the responsibility of the Reporting Person.
Section 14.5    Escrow Provisions.
(a)    The Escrow Agent shall hold the Earnest Money, to the extent such Earnest
Money is in the form of immediately available wired funds, in escrow in an
interest-bearing bank account at First American Trust, FFB (the “Escrow
Account”).
(b)    The Escrow Agent shall hold the Earnest Money in escrow in the Escrow
Account until any termination of the transaction contemplated by this Agreement
pursuant to Section 7.3 hereof, the Closing or any other sooner termination of
this Agreement and shall hold or apply such proceeds in accordance with the
terms of this subsection 14.5(b). The Sellers and the Buyer understand that no
interest is earned on the Earnest Money during the time it takes to transfer
into and out of the Escrow Account. At Closing, the Earnest Money shall be paid
by the Escrow Agent to, or at the direction of, the Sellers. If the Closing does
not occur as a result of a termination of this Agreement pursuant to Section
7.3, the Earnest Money, together with all interest earned thereon, shall be
returned to Buyer. If the Closing does not occur for any other reason and either
party makes a written demand upon the Escrow Agent for payment of such amount,
the Escrow Agent shall, within 24 hours give written notice to the other party
of such demand. If the Escrow Agent does not receive a written objection within
three (3) Business Days after the giving of such notice, the Escrow Agent is
hereby authorized to make such payment. If the Escrow Agent does receive such
written

52
        

--------------------------------------------------------------------------------



objection within such three (3) Business Day period or if for any other reason
the Escrow Agent in good faith shall elect not to make such payment, the Escrow
Agent shall continue to hold such amount until otherwise directed by joint
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, the Escrow Agent shall have the right
at any time to deposit the Earnest Money with the clerk of the court of Cook
County, Illinois. The Escrow Agent shall give written notice of such deposit to
the Sellers and the Buyer. Upon such deposit the Escrow Agent shall be relieved
and discharged of all further obligations and responsibilities hereunder.
(c)    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Sellers
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys’
fees and disbursements, incurred in connection with the performance of the
Escrow Agent’s duties hereunder.
(d)    The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of the
Sellers and the Buyer.
Section 14.6    Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any person or entity, other than
the parties hereto and such assigns or designees, any legal or equitable rights
hereunder.
Section 14.7    Assignment. This Agreement may not be assigned by the Buyer
without the prior written consent of the Sellers, which consent may be granted
or withheld in Seller’s sole discretion. Notwithstanding the foregoing, (i)
Buyer may assign this Agreement to one or more (a) direct or indirect
subsidiaries of Buyer in which Buyer owns at least 50% of the direct or indirect
ownership interests in each such subsidiary or (b) Affiliates of Buyer (as
applicable, a “Majority Owned or Controlled Entity”) and (ii) the Buyer may
designate one or more Majority Owned or Controlled Entities to which one or more
of the Assets will be assigned at Closing (each, a “Designated Subsidiary”). In
the event of any assignment of this Agreement by Buyer, the assignor
automatically shall be deemed to have been released from all of its obligations
hereunder and the assignee automatically shall be deemed to have assumed the
same.
Section 14.8    Further Assurances. From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.

53
        

--------------------------------------------------------------------------------



Section 14.9    Notices. All notices, demands, consents, approvals, requests or
other communications made pursuant to, under or by virtue of this Agreement must
be in writing and shall be (i) personally delivered, (ii) delivered by express
mail, Federal Express or other comparable overnight courier service, (iii)
transmitted by e-mail to the appropriate e-mail address listed below, so long as
such e-mail or attached correspondence thereto expressly identifies in the
subject line in ALL CAPITAL LETTERS that such correspondence constitutes an
official notice pursuant to this Section 14.9, provided that, except with
respect to notices in connection with New Leases and new contracts pursuant to
Sections 3.3(c) and 3.3(d), a copy is sent the same day by messenger or by
Federal Express or other recognized overnight delivery service, or (iv) mailed
to the party to which the notice, demand, consent, approval, request or other
communication is being made by certified or registered mail, postage prepaid,
return receipt requested, as follows:
(a)    To any Seller:
Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Nick Anthony
Email: nick.anthony@dukerealty.com


with copies thereof to:


Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Ann Dee
Email: ann.dee@dukerealty.com


(b)    To the Buyer:
c/o Starwood Capital Group Global, L.P.
1255 23rd Street NW, Suite 675
Washington, D.C. 20037
Attention: Mark B. Keatley
Email: keatlem@starwood.com


with copies thereof to:


c/o Rinaldi, Finkelstein & Franklin, LLC
591 West Putnam Avenue
Greenwich, Connecticut 06830
Attention: Ellis F. Rinaldi, Esq.
Email: rinaldi@starwood.com


and with copies thereof to:


Kirkland & Ellis LLP

54
        

--------------------------------------------------------------------------------



601 Lexington Avenue
New York, New York 10022
Attention: Jonathan A. Schechter, P.C.
Email: jonathan.schechter@kirkland.com


(c)    To the Escrow Agent:
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
    Attention: Steve Zellinger
    Email: szellinger@firstam.com
(d)    All notices (i) shall be deemed to have been given on the date that the
same shall have been delivered in accordance with the provisions of this Section
and (ii) may be given either by a party or by such party’s attorneys. Any party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of 5 days’ prior notice thereof to the other
parties.
Section 14.10    Entire Agreement. This Agreement, the Confidentiality
Agreement, the Other PSAs, the Closing Documents, the Closing Documents (as
defined in each of the Other PSAs) and the Exhibits and Schedules to each of the
foregoing, collectively, contain all of the terms agreed upon between the
parties hereto with respect to the subject matter hereof, and all understandings
and agreements heretofore had or made among the parties hereto are merged in
this Agreement which alone fully and completely expresses the agreement of the
parties hereto.
Section 14.11    Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of the Sellers or the
Buyer hereunder be waived, except by written agreement executed by the party or
parties to be charged.
Section 14.12    No Waiver. No waiver by either party of any failure or refusal
by the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.
Section 14.13    Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
Illinois unless such dispute relates to real property, then the laws and
jurisdiction of the location of such real property shall govern. To the fullest
extent permitted by law, the parties hereby unconditionally and irrevocably
waive and release any claim that the law of any other jurisdiction governs this
Agreement and this Agreement shall be governed and construed with the laws of
the State of Illinois.
Section 14.14    Submission to Jurisdiction. To the maximum extent permitted by
applicable law each of the Buyer and each Seller irrevocably submits to the
jurisdiction of (a) the Circuit Court of the State of Illinois – Cook County and
(b) the United States District Court for the Northern District of Illinois for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the Buyer and each

55
        

--------------------------------------------------------------------------------



Seller further agrees that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth above shall
be effective service of process for any action, suit or proceeding in Illinois
with respect to any matters to which it has submitted to jurisdiction as set
forth above in the immediately preceding sentence. Each of the Buyer and each
Seller irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (a) the Circuit Court of the State of
Illinois – Cook County and (b) the United States District Court for the Northern
District of Illinois, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Section 14.15    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.
Section 14.16    Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.
Section 14.17    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 14.18    Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
Section 14.19    Recordation. Neither this Agreement nor any memorandum or
notice of this Agreement may be recorded by any party hereto without the prior
written consent of the other party hereto. The provisions of this Section shall
survive the Closing or any termination of this Agreement
Section 14.20    INTENTIONALLY OMITTED.
Section 14.21    Exclusivity. During the term of this Agreement, neither the
Sellers nor their Affiliates, agents, representatives or employees shall
solicit, authorize the solicitation of, or enter into any agreement or
discussions with any third party concerning any offer or possible offer for a
third party to acquire, finance, refinance the Assets or any interest therein
(whether debt or equity, directly or indirectly) or with respect to any similar
transaction.
Section 14.22    Attorney’s Fees. In the event that either party shall bring an
action or legal proceeding for an alleged breach of any provision of this
Agreement or any representation, warranty, covenant or agreement herein set
forth, or to enforce, protect, determine or establish any term, covenant or
provision of this Agreement or the rights hereunder of either

56
        

--------------------------------------------------------------------------------



party, the prevailing party shall be entitled to recover from the non-prevailing
party, as a part of such action or proceedings, or in a separate action brought
for that purpose, reasonable attorneys' fees and costs, expert witness fees and
court costs as may be fixed by the court or jury.
Section 14.23    Like Kind Exchange. Each of the parties hereto agrees to
cooperate with the other in effecting one or more I.R.C. § 1031 exchanges with
respect to any one or more of the Properties which are the subject of this
Agreement, including executing and delivering any and all documents required by
one or more exchange trustees or qualified intermediaries retained by the party
seeking to effect such exchange or exchanges; provided, however, that the
cooperating party shall not be obligated to incur any liability, cost, expense,
delay or other detriment (in each case as determined by the cooperating party in
its sole discretion) in connection with the implementation of such an exchange
or exchanges.
Section 14.24    Disclosure. Notwithstanding any terms or conditions in this
Agreement to the contrary, but subject to restrictions reasonably necessary to
comply with federal or state securities laws, any person may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided relating to such tax treatment and tax
structure. For the avoidance of doubt, this authorization does not permit
disclosure of the names of, or other identifying information regarding, the
participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction
including specific economic terms of this Agreement. The provisions of this
Section 14.24 shall survive the Closing.
Section 14.25    Waiver of Trial by Jury. Seller and Buyer hereby irrevocably
and unconditionally waive any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to,
this Agreement. The provisions of this Section 14.25 shall survive the Closing
or termination hereof.
Section 14.26    Date for Performance. If the time period by which any right,
option or election provided under this Agreement must be exercised, or by which
any act required hereunder must be performed, or by which the Closing must be
held, expires on a Saturday, Sunday or legal or bank holiday, then such time
period shall be automatically extended through the close of business on the next
regularly scheduled Business Day.
Section 14.27    Time of the Essence. Time shall be of the essence of this
Agreement and each and every term and condition hereof.


Section 14.28    Adjournment of Closing. In the event any Other PSA Closing is
adjourned pursuant to Section 3.4(c), Section 3.6, Article VIII or for any
reason, the Closing under this Agreement shall be adjourned for the same period
of time.
Section 14.29    INTENTIONALLY OMITTED.
Section 14.30    Post Closing Tenant Finish. Buyer and Seller acknowledge that
as of the Closing Date there may be tenant finish work required to be performed
at the Properties pursuant to Leases that has not been completed (“Incomplete TI
Work”). On the Closing Date, Seller shall provide Buyer with a complete and
reasonably detailed list of all such Incomplete TI

57
        

--------------------------------------------------------------------------------



Work. Buyer agrees that Seller shall complete all such Incomplete TI Work.
Seller hereby covenants and agrees that, as promptly as is reasonably possible
after the Closing, Seller shall complete (or cause to be completed) all
Incomplete TI Work in a good, workmanlike and lien-free manner, consistent with
the quality of work Seller has previously performed at the Properties, and in
accordance with (a) all applicable provisions and requirements of the respective
Lease under which performance of the Incomplete TI Work is required, and (b) all
applicable laws, ordinances, rules, codes and regulations of any governmental
authority. Seller shall be responsible for obtaining (or, to the extent required
pursuant to the applicable Lease, causing the applicable Tenant to obtain) all
permits, approvals and licenses necessary to perform such Incomplete TI Work.
Seller further covenants and agrees that it shall use good faith and diligent
efforts to coordinate the performance of all Incomplete TI Work (i) in a manner
reasonably designed to minimize interference with the occupancies and business
operations of the Tenants at the applicable Properties, and (ii) with Buyer. Any
warranties and guaranties issued in connection with such Incomplete TI Work
shall be for the benefit of, and enforceable by, Buyer. Seller shall maintain
and shall cause all contractors performing Incomplete TI Work to maintain
insurance reasonably satisfactory to Buyer, naming Buyer as an additional
insured, and shall provide certificates evidencing such insurance at Buyer’s
request. Upon submission by Seller to Buyer, no more frequently than monthly, of
(x) the invoices and billing statements for that portion of the Incomplete TI
Work for which Buyer is responsible, and (y) lien waivers from the applicable
contractors and other evidence reasonably satisfactory to Buyer that such
portion of the Incomplete TI Work has been completed, Buyer shall promptly pay
or reimburse Seller for such invoices and bills. Upon completion of the
Incomplete TI Work with respect to each Lease, Seller shall provide Buyer with
evidence of completion, including a certificate of occupancy. Seller shall
cooperate with Buyer in arranging for inspections of the progress of the
Incomplete TI Work from time to time. Seller shall promptly and diligently
correct any and all defects in the Incomplete TI Work following completion of
the Incomplete TI Work or any portion thereof. Seller shall indemnify, defend
and hold harmless Buyer for, from and against any and all Losses (excluding
consequential and punitive damages) incurred by Buyer arising from or in
connection with Seller’s failure to perform and complete the Incomplete TI Work,
except to the extent caused by the negligence or willful misconduct of Buyer.
The provisions of this Section 14.30 shall survive the Closing.
Section 14.31    INTENTIONALLY OMITTED.
Section 14.32    INTENTIONALLY OMITTED.
Section 14.33    INTENTIONALLY OMITTED.


[Remainder of page intentionally left blank.]



58
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLER:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana Limited Partnership, doing business in Missouri as Duke Realty of
Indiana Limited Partnership


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:
/s/ Nicholas C. Anthony
Name:
Nicholas C. Anthony
Title:
Chief Investment Officer





625 BUILDING L.L.C.,
an Indiana limited liability company


By:
Duke Realty Limited Partnership, an Indiana limited partnership, its sole member



By:
Duke Realty Corporation, an Indiana corporation, its general partner



        
By:
/s/ Nicholas C. Anthony
Name:
Nicholas C. Anthony
Title:
Chief Investment Officer







[Signatures are continued on the following page.]



        

--------------------------------------------------------------------------------



                        
BUYER:


SOF-X U.S. ACQUISITIONS, L.L.C.,
a Delaware limited liability company


                        
By:
/s/ Mark B. Keatley
Name:
Mark B. Keatley
Title:
SVP




    







        

--------------------------------------------------------------------------------



JOINDER BY ESCROW AGENT


First American Title Insurance Company National Commercial Services, Chicago,
Illinois, referred to in this Agreement as the “Escrow Agent,” hereby
acknowledges that it received this Agreement executed by the Sellers and the
Buyer as of the 20th day of January, 2015, and accepts the obligations of the
Escrow Agent as set forth herein. Escrow Agent further acknowledges that it
received the Earnest Money on the 21st day of January, 2015. The Escrow Agent
hereby agrees to hold and distribute the Earnest Money in accordance with the
terms and provisions of the Agreement.


FIRST AMERICAN TITLE INSURANCE
                        COMPANY NATIONAL COMMERCIAL
                        SERVICES
                        
                        
By:
/s/ Adriene Taylor
Name:
Adriene Taylor
Title:
Escrow Assistant








        

--------------------------------------------------------------------------------



SCHEDULE A
Seller and Properties

See Attached















































        

--------------------------------------------------------------------------------



[scheduleapool4.jpg]

        

--------------------------------------------------------------------------------



SCHEDULE B
INTENTIONALLY OMITTED

        

--------------------------------------------------------------------------------



SCHEDULE C
Assumed Contracts


[TO BE INSERTED PRIOR TO THE INSPECTION DATE]


        

--------------------------------------------------------------------------------



SCHEDULE D
Knowledge Parties
Jeff Behm

Vice Presidents – Asset Management:
Mary Ellen Saenz, Vice President, Asset Management – St. Louis


Senior Vice Presidents – Business Unit Head:
Toby Martin, Senior Vice President – St. Louis


Asset Managers:
Missouri: Christina Lucido, Deborah Patterson and Mary Ellen Saenz
 

        

--------------------------------------------------------------------------------



 
SCHEDULE 2.1(b)(iii)
Personal Property

All fixtures, chattels, equipment and articles of personal property placed in,
attached to or located on each Property used in connection with the operation
and maintenance of the Property that is owned by Seller or its Affiliates as of
the date of this Agreement.



        

--------------------------------------------------------------------------------



SCHEDULE 3.1(c)
Consents

None

        

--------------------------------------------------------------------------------



SCHEDULE 3.1(d)
Conflicts

None

        

--------------------------------------------------------------------------------



SCHEDULE 3.2(b)
Material Contracts
None

        

--------------------------------------------------------------------------------





SCHEDULE 3.2(c)
Leases

Those certain Leases contained in the data site known as Duke Realty – Partner
Connect – Consilidated Lease Documents under the following folders as of January
16, 2015:
    
St. Louis
Nashville
S Florida
Raleigh

 



        

--------------------------------------------------------------------------------



SCHEDULE 3.2(c)(i)
Tenant Improvements and Other Construction Work
See Attached























































































        

--------------------------------------------------------------------------------





[outstandingtipool4.jpg]









        

--------------------------------------------------------------------------------



SCHEDULE 3.2(c)(ii)
Tenant Defaults
See Schedule 3.2(v)





        

--------------------------------------------------------------------------------



SCHEDULE 3.2(c)(iii)


Lease Termination Payments from December 11, 2014 through the Date Hereof
None.





        

--------------------------------------------------------------------------------



SCHEDULE 3.2(d)
Leasing and Brokerage Commissions and Agreements


Those certain Affiliate Leasing and Brokerage Agreements contained in the data
site known as Duke Realty – Partner Connect – Vandy Portfolio under the
following folders as of January 16, 2015:




Consolidated Commission Agreements




Jurisdiction
St. Louis
Nashville
South Florida
Raleigh

 




Those certain Third Party Leasing and Brokerage Agreements contained in the data
site known as Duke Realty – Partner Connect – Vandy Portfolio under the
following folders as of January 16, 2015:




Consolidated Commission Agreements




Jurisdiction
St. Louis
Nashville
South Florida
Raleigh

 
 


        

--------------------------------------------------------------------------------



SCHEDULE 3.2(e)
Casualties and Condemnations
Those certain claims contained in the data site known as Duke Realty – Partner
Connect – Vandy Portfolio under the following folders as of January 16, 2015:
1.13.2015 Additions – Insurance Claims Reports – Duke PR Special Project Rollup

        

--------------------------------------------------------------------------------



Schedule 3.2(j)
Building/ Zoning Violations
None





        

--------------------------------------------------------------------------------



SCHEDULE 3.2(u)

Security Deposits Held by the Sellers


See Attached













































        

--------------------------------------------------------------------------------



[securitydepositspool4.jpg]

        

--------------------------------------------------------------------------------



SCHEDULE 3.2(v)

Delinquency Reports




See Attached















































































        

--------------------------------------------------------------------------------



[delinquencyreportpool4.jpg]

        

--------------------------------------------------------------------------------



Schedule 3.3(h)(ii)


Those certain leases listed in the data site known as Duke Realty – Partner
Connect – Vandy Portfolio under the following folders as of January 16, 2015:
1.16.2015 Additions – Pool 1 Schedule 3.3(h)(ii)











        

--------------------------------------------------------------------------------



SCHEDULE 3.5(b)(ii)

INTENTIONALLY OMITTED





        

--------------------------------------------------------------------------------





SCHEDULE 3.5(b)(iii)

INTENTIONALLY OMITTED







        

--------------------------------------------------------------------------------



SCHEDULE 7.1

Designated Employees


Those employees listed in the Schedule provided by Seller to Buyer in an email
dated January 10, 2015 from Nick Anthony to Casey Wold and Walker Collier.



        

--------------------------------------------------------------------------------





SCHEDULE 14.3

Brokers


Cassidy Turley Real Estate Services, Inc.
CBRE, Inc.

        

--------------------------------------------------------------------------------







EXHIBIT A
Form of Tenant Estoppel Certificate


TENANT:    
LANDLORD:
BUYER:
LEASE:
Original Lease dated [date]
First Amendment dated [date]
[Additional Amendments]
Letter of Understanding dated [date]


LEASED PREMISES:
Approximately [Square Feet] rentable square feet of space located at Property.


PROPERTY:
[Street Address, City and State]


In connection with Buyer’s acquisition and financing of the Lease Premises,
Tenant certifies to Buyer, its successors and assigns, and Buyer’s lender and
such lender’s successors and assigns:


1.
All capitalized terms not defined herein shall bear the meanings ascribed to
such terms in the Lease.



2.
The Lease, as set forth above, is in full force and effect, and has not been
modified, supplemented or amended in any way except as set forth above; the
Lease is the entire agreement between the parties and Tenant’s rights with
respect to the Leased Premises. Tenant has not executed any subleases or
assignments of the Lease, and Tenant has not assigned or encumbered its interest
in the Lease. Tenant has no options, rights of first refusal, rights of first
offer or other rights to acquire or to lease additional space at the Property or
any part thereof or to increase or relocate the Leased Premises.



3.
The commencement date under the Lease was [date]. The lease term expires on
[date], and Tenant has no rights to extend the term or renew the Lease other
than: [# and term of extensions]. Tenant has no options to terminate the Lease
other than termination pursuant to condemnation or casualty.



4.
A security deposit in the amount of [$_____] is currently being held by Landlord
as security under the Lease.


        

--------------------------------------------------------------------------------





5.
The Monthly Rental Installment of [$_____] per month has been paid through
______. Tenant’s Proportionate Share is [___%] and Tenant's Proportionate Share
of Operating Expenses, Real Estate Taxes and Insurance Premiums in the amount of
[$_____] per month has been paid through [date]; no other Additional Rent is due
under the Lease. No rent (Base Rent, Monthly Rental Installments or Additional
Rent) has been paid more than one (1) month in advance. Tenant has no defenses
or offsets which could be alleged in any action brought for rent accruing
subsequent to the date of this Tenant Estoppel Certificate.



[If rent has not commenced] No Monthly Rental Installments or Additional Rent is
currently due under the Lease. No rent (Base Rent, Monthly Rental Installments
or Additional Rent) has been paid more than 1 month in advance. Tenant has no
defenses or offsets which could be alleged in any action brought for rent
accruing subsequent to the date of this Tenant Estoppel Certificate.


8.
Landlord has satisfied all of Landlord’s current obligations under the Lease in
the nature of inducements to Tenant’s occupancy, and all improvements required
under the terms of the Lease to be made by Landlord have been satisfactorily
completed. Tenant has unconditionally accepted possession of the Leased
Premises.



9.
Tenant is not in default in its obligations under the Lease, and, to Tenant’s
knowledge, Landlord has not defaulted and is not currently in default in any of
its obligations under the Lease. Neither Tenant, nor, to Tenant’s knowledge,
Landlord, has committed any breach under the Lease which, alone, or with the
passage of time, giving of notice, or both, would constitute a default
thereunder. There are no actions, whether voluntary or involuntary, pending
against Tenant under any insolvency, bankruptcy or other debtor relief laws of
the United States of America or of any state or other political subdivision
thereof.



13.
The statements contained in this Tenant Estoppel Certificate may be relied upon
by Landlord, Buyer and Buyer’s lender, if any, and their respective successors
and assigns in connection with the sale, acquisition and financing of the
Property and shall be binding upon Tenant and Tenant’s successors and assigns.
The party executing this Tenant Estoppel Certificate on behalf of Tenant states
that he/she has been authorized to do so on behalf of Tenant.





Executed this ____ day of ______________, 20____


TENANT:
 

        

--------------------------------------------------------------------------------



[TENANT’S SIGNATURE BLOCK]


BY: __________________________________
Name: _______________________________
Title: ________________________________

        

--------------------------------------------------------------------------------



EXHIBIT B
Form of Assignment and Assumption of Leases and Rents
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND RENTS (this “Assignment”) is made
this __ day of ________, 2015, by and between __________________, a
________________ (“Assignor”) and __________________, a _______________
(“Assignee”).


RECITALS:


WHEREAS, this Assignment is being executed and delivered pursuant to that
certain Agreement of Purchase and Sale (Pool [__]) dated as of __________, 2015
among [Assignor, as seller, the other Sellers named therein] and
________________________________, as buyer (the “Purchase Agreement”);
    WHEREAS, as of this date (the “Closing”), Assignor is assigning and
conveying to Assignee all of Assignor’s interest in that certain property more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”); and


WHEREAS, in connection with the Closing, and in accordance with the terms of
this Assignment and the Purchase Agreement, Assignor desires to assign to
Assignee all of the right, title and interest in, to and under the leases
described in Exhibit B attached hereto and incorporated herein by this
reference, and Assignee desires to assume all obligations of Assignor under said
leases arising and accruing after the date of this Assignment.


NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged:


1.    Assignor hereby assigns, transfers and signs over unto Assignee all right,
title and interest of Assignor in, to and under (a) the leases listed on Exhibit
B, including all renewals, extensions and modifications thereof (collectively,
the “Leases”); (b) any assignments of leases, any other leases or subleases made
by the tenants thereunder (including, without limitation, all rights and claims
of the landlord thereunder arising by statute or at law or in equity or
otherwise);[] (c) any and all guarantees of the Leases, if any; (d) any security
deposits or prepaid rent made or to be made by any tenants under the Leases; and
(e) all rents, income, charges and profits now or thereafter arising from or
under the Leases and/or the Property; TO HAVE AND TO HOLD all of the foregoing
unto Assignee, its successors and assigns.


2.    Assignee hereby accepts such assignment as of the Closing and agrees to
perform all obligations of Assignor pursuant to such Leases arising and accruing
from and after the date hereof.


3.    This Assignment is made without warranty or representation by Assignor
except as otherwise set forth in the Purchase Agreement.    



        

--------------------------------------------------------------------------------



4.    The provisions of this Assignment shall be binding upon, and shall inure
to the benefit of, the parties hereto, and their respective successors and
assigns.


5.    This Assignment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.


ASSIGNOR:


_______________________,
a _______________________


By: _____________________
Name:
Title:




ASSIGNEE:


_______________________,
a _______________________


By: _____________________
Name:
Title:



        

--------------------------------------------------------------------------------



EXHIBIT C
Form of Assignment and Assumption of Contracts
ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Agreement”) dated as of
_____________, 2015, between [SELLER/S], (“Assignor”) and
____________________________, a ____________________________, having an address
at _________________________________________________ (“Assignee”).
Background
This Agreement is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale (Pool [__]) dated as of __________, 2015 (the
“Purchase Agreement”) among [Assignor, as seller, the other Sellers named
therein] and_________________________, as buyer. All capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Purchase
Agreement.
Assignment and Assumption
In consideration of Ten ($10.00) Dollars in hand paid by Assignee, the receipt
and sufficiency of which is hereby acknowledged, Assignor does hereby assign,
transfer and set over unto Assignee, all of Assignor’s right, title and interest
in and to the Assumed Contracts as set forth on Schedule A attached hereto.
TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, from
and after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Assumed Contracts.
Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Assumed Contracts on the Assignor’s part to be performed
thereunder arising and accruing from and after the date hereof and Assignor
hereby agrees to remain liable for the performance of all of the terms,
covenants and conditions of the Assumed Contracts arising or accruing prior to
the date hereof.
This Assignment is made without warranty or representation by Assignor except as
otherwise set forth in the Purchase Agreement.
This Assignment may be executed in any number of counterparts, each which will
be deemed an original, and all of which together will be deemed to constitute
one and the same instrument.
[The remainder of the page is intentionally left blank.]

        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Assignor and Assignee have duly executed this instrument
as of the day first above written.
ASSIGNOR:


[SELLERS]




By:                    
Name:
Title:




ASSIGNEE:


_______________________,
a _______________________




By:                    
Name:
Title:




Schedule A        Assumed Contracts





        

--------------------------------------------------------------------------------



EXHIBIT D
Form of Tenant Notice Letter
                
                
                
__________ ___, 2015
[BY CERTIFIED MAIL]
[Name and Address
of Tenant]
Premises:    [PREMISES NAME, CITY, STATE]
Gentlemen and Ladies:


Please be advised that effective the date set forth above, the Premises have
been conveyed to                 , a                  (“Buyer”), whose mailing
address is                                        . You are hereby irrevocably
and unconditionally directed that, effective immediately, all future
communications, rents and payments are to be directed as follows:
____________________________________.


Buyer has assumed all of the obligations of the landlord under your lease from
this day forward, including any obligation to return your security deposit, if
any, in accordance with the provisions of your existing lease.


Lastly, please notify your insurance carrier and have it change the name of the
additional insured under any policies of insurance (as per your lease) to
            , and their successors and assigns. Once this is done, please
deliver an updated certificate of insurance to Buyer.


 
Very truly yours,
 
 
 
[BUYER]


 
 
 
By: _____________________________
   Name:
   Title:


 
[SELLER]


 
By: _____________________________
   Name:
   Title:


        

--------------------------------------------------------------------------------





EXHIBIT E
[INTENTIONALLY OMITTED]

        

--------------------------------------------------------------------------------



EXHIBIT F
Buyer’s Closing Certificate


THIS BUYER’S CLOSING CERTIFICATE (the “Certificate”) is made pursuant to Section
6.1(d)(iii) of that certain Agreement of Purchase and Sale (Pool [__]) (as the
same has been amended, modified and/or supplemented, the “Agreement”) by and
between Sellers (as defined in the Agreement) and ___________________, a
____________________________ (“Buyer”) dated as of _________, 2015.


Buyer hereby certifies to Seller that:


1.
Each of the representations and warranties made by Buyer in the Agreement are
true and correct in all material respects as of the date of this Certificate;
and

2.
Buyer has performed or complied in all material respects with each obligation
and covenant required by the Agreement to be performed or complied with by Buyer
as of the date of this Certificate.

    IN WITNESS WHEREOF, and intending to be legally bound hereby, Buyer has
executed this Certificate as of the day and year first above written.


Buyer:


___________________________,
a __________________________


By:                        
Name:    
     Title:

        

--------------------------------------------------------------------------------



EXHIBIT G
Form of Deed

3



--------------------------------------------------------------------------------



 
Form of Deed – Missouri
[Note: 3" top margin required]


______________________________________________________________________
(Space above reserved for Recorder of Deeds certification)


Title of Document:


Special Warranty Deed


Date of Document:


January __, 2015


Grantor(s):
_________________________________




Grantee(s):


_________________________________




Grantee's Address:


__________________________ __________________________
__________________________


Legal Description:


See Exhibit A on page(s)    




Please Return Recorded copy to:




David Rosenberg, Esq.
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654


[Additional City of St. Louis Requirements.  Deeds to property located in the
City of St. Louis: (1) must contain the address of the Grantor, and (2) must be
executed by the Grantee, with acknowledgment.] 






4



--------------------------------------------------------------------------------





SPECIAL WARRANTY DEED




This Special Warranty Deed, made and entered into as of the ______ day of
______, 2015, by and between [GRANTOR], a(n) ___________________, whose mailing
address is ______________________________ ("Grantor"), and [GRANTEE], a(n)
__________________________, whose tax mailing address is
____________________________________________ ("Grantee").


WITNESSETH, that Grantor, for and in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable consideration paid by Grantee, the receipt
and sufficiency of which is hereby acknowledged, does by these presents, SELL
AND CONVEY unto Grantee and Grantee's successors and assigns the real estate
situated in the County [City] of ____________, State of Missouri, described as
follows (the “Real Estate”):


See Exhibit A attached hereto and incorporated herein.


Together with all buildings and other improvements situated thereon, all
fixtures and other property affixed thereto and all right, title and interest of
Grantor in and to adjacent streets, alleys and rights of way.


TO HAVE AND TO HOLD the premises aforesaid, together with all rights,
hereditaments, privileges and appurtenances to the same belonging, and the
reversions or remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim or demand whatsoever of Grantor, either in law or
equity, in and to the foregoing, unto Grantee and Grantee's successors and
assigns, forever. Grantor hereby covenants that the said premises are free and
clear from any encumbrance done or suffered by Grantor, and Grantor and its
respective successors and assigns shall and will warrant and defend the title to
the said premises unto Grantee and each of Grantee's successors and assigns
forever, against the lawful claims and demands of all persons claiming by,
through or under Grantor, but none other, excepting only, however, those matters
set forth on Exhibit B and general taxes for the calendar year 2015, and
thereafter, and all special taxes for the calendar year 2015 and thereafter
becoming a lien after the date of this Deed.




[The remainder of this page was intentionally left blank.]



5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has executed these presents as of the day and year
first above written.


GRANTOR:




_____________________________________,
a ____________________________________


     By: _______________________________,
          a _______________________________,
          its ______________________________


          By: ______________________________
                Print Name: ____________________
                Print Title: _____________________


 



STATE OF ___________________    )
) SS.
COUNTY OF _________________    )


On this ______ day of January in the year 2015, before me, a Notary Public in
and for said State, personally appeared ____________________ [Name],
______________ [Title] of Duke Realty Corporation, an Indiana corporation, the
general partner of Duke Realty Limited Partnership, an Indiana limited
partnership, [the ________________________ of ________________________, a
________________________ ], known to me to be the person who executed the
foregoing instrument in behalf of said [limited partnership] [limited liability
company], and acknowledged to me that [he] [she] executed the same for the
purposes therein stated and as [his] [her] free act and deed and as the free act
and deed of said [limited partnership] [limited liability company].


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year last above written.


(SEAL)
_____________________________________
Printed Name: _________________________
Notary Public in and for said State

6



--------------------------------------------------------------------------------



Commissioned in ____________ County
My Commission Expires:
            



7



--------------------------------------------------------------------------------



EXHIBIT A
to
Special Warranty Deed


[Legal Description of Real Estate]



8



--------------------------------------------------------------------------------





Exhibit B
to
Special Warranty Deed


[Permitted Exceptions]

9



--------------------------------------------------------------------------------



EXHIBIT H
Form of Bill of Sale
___________________, a _______________________ , whose address is
________________________ (hereinafter referred to as “Seller”), in consideration
of Ten ($10.00) Dollars in hand paid by ______________________, a
_________________________, whose mailing address is
___________________________________ (hereinafter referred to as “Buyer”), the
receipt and sufficiency of which are hereby acknowledged, does hereby sell,
grant, assign, convey, transfer and set over unto Buyer, its successors and
assigns, all fixtures, chattels, equipment and articles of personal property
placed in, attached to or located on each Property used in connection with the
operation and maintenance of the Property that is owned by Seller or its
Affiliates as of the date of the Purchase Agreement (collectively, the “Personal
Property”).
TO HAVE AND TO HOLD the Personal Property unto Buyer, its successors and assigns
forever.
Seller represents and warrants that it has title to the Personal Property free
and clear of any Liens. Except as specifically provided in the previous
sentence, or as otherwise set forth in that certain Agreement of Purchase and
Sale (Pool [__]) dated as of _________, 2015, by and between the Sellers named
therein and ___________________________ (as the same may be amended,
supplemented and/or modified from time to time, the “Purchase Agreement”) this
Bill of Sale is made without warranty or representation of the Seller.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Purchase Agreement.
This Bill of Sale has been duly executed by Seller as of the ____ day of
________, 2015.
[SELLER/S]




By:    _____________________________
Name:
Title:
Schedule:
Schedule A        Description of Premises






--------------------------------------------------------------------------------



EXHIBIT I
Form of Broker Lien Waiver


FULL SATISFACTION AND WAIVER OF BROKER LIEN
STATE OF ___________    )
) SS
COUNTY OF ________    )






WHEREAS the undersigned has entered into a written agreement with [Duke Realty
Limited Partnership], for the purpose of selling the premises commonly known
as_______________________________________, of which [Seller] is the owner; and
WHEREAS the undersigned has performed under the provisions of the said written
agreement and is entitled to compensation as provided therein.
NOW, THEREFORE, the undersigned, for and in consideration of
_______________________________ and NO/100 DOLLARS ($___________), and other
good and valuable consideration, the receipt of which is hereby acknowledged,
do(es) hereby satisfy and waive any and all claim of, or right to, lien under
the statutes of the State of [___________] relating to commercial real estate
broker’s liens with respect to and on the said above-described premises, the
building or buildings thereon, and the tenant spaces therein, if any.
IN WITNESS WHEREOF, this instrument has been executed by the undersigned this
_____ day of _____. 2015.
[INSERT BROKER NAME]
By:                        
Name:                        
Title:                        


Subscribed and sworn to before me a notary public this _____ day of_____, 2015.
_______________________________
Name Printed                        [SEAL]




--------------------------------------------------------------------------------



EXHIBIT J
Form of Assignment of Asset-Related Property
THIS ASSIGNMENT OF ASSET-RELATED PROPERTY (this “Assignment”) is made this __
day of _____________, 2015 by and between [SELLER/S] (“Assignor”) and
______________________, a _________________________ (“Assignee”).


RECITALS:


WHEREAS, as of the date hereof (the “Closing”), Assignor is assigning and
conveying to Assignee all of Assignor’s interest in that certain property
commonly known as _________________ and located in [CITY, STATE], and more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”); and


WHEREAS, in connection with the Closing, and in accordance with the terms of
this Assignment, Assignor desires to assign to Assignee all of Assignor’s right,
title and interest in, to and under the Asset-Related Property, including
without limitation the property listed on Exhibit B attached hereto and
incorporated herein by this reference; and


WHEREAS, this Agreement is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale (Pool [__]) dated as of __________, 2015 (the
“Purchase Agreement”) among [Assignor, as seller, the other Sellers named
therein] and______________________, as buyer. All capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.
NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged:


1. Assignor hereby assigns, transfers and sets over unto Assignee all right,
title and interest of Assignor in, to and under the Asset-Related Property.


2. Assignee hereby accepts such assignment and agrees to perform all obligations
of Assignor pursuant to such Asset-Related Property, if any, arising and
accruing from and after the date hereof.
3. This Assignment is made without warranty or representation by Assignor except
as otherwise set forth in the Purchase Agreement.


4. The provisions of this Agreement shall be binding upon, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.


5. This Assignment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first written above.


ASSIGNOR:


[SELLER/S]


By: _________________________
Name:
Title:




ASSIGNEE:


_____________________,
a ____________________


By: _________________________
Name:
Title:




--------------------------------------------------------------------------------



EXHIBIT K
Sellers’ Closing Certificate
THIS SELLERS’ CLOSING CERTIFICATE (the “Certificate”) is made pursuant to
Section 6.2(d)(iii) of that certain Agreement of Purchase and Sale (Pool [__])
(as the same has been amended, modified and/or supplemented, the “Agreement”) by
and between the undersigned (the “Sellers” and ___________________, a
________________________ (“Buyer”) dated as of ____________, 2015.


Sellers hereby certify to Buyer that:


1.
Each of the representations and warranties made by each Seller in the Agreement
are true and correct in all material respects as of the date of this
Certificate; and

2.
Each Seller has performed or complied in all material respects with each
obligation and covenant required by the Agreement to be performed or complied
with by such Seller as of the date of this Certificate.

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Seller has
executed this Certificate as of the day and year first above written.


Seller:


[SELLERS]


By:                        
Name:    
     Title:


--------------------------------------------------------------------------------



EXHIBIT L
Form of Entity Transferor Foreign Investors
Real Property Tax Act Certification and Affidavit


Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform _____________________ (the
“Transferee”) that withholding of tax is not required upon disposition of a U.S.
real property interest by ________________, a ____________ _________________
(the “Transferor”), the undersigned hereby certifies the following on behalf of
the Transferor:
Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Code;
Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);
The U.S. employer identification number of Transferor is ___________;
Transferor has an address at 600 East 96th Street, Suite 100, Indianapolis,
Indiana 46240.
The address of the subject property is ________________, [CITY, STATE].
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have the authority to sign this document on behalf of
Transferor.


_____________, 2015
[SELLER/S]




By:    _____________________________
Name:
Title:


--------------------------------------------------------------------------------



EXHIBIT M
[INTENTIONALLY OMITTED]




--------------------------------------------------------------------------------



EXHIBIT N
Definitions

“Affiliate” with respect to any Person, any Person Controlling, Controlled by or
under Common Control with such Person.
“Buyer” shall mean [                ] and its affiliates and subsidiaries.
“Buyer Building” shall mean any single building set forth on the list of
Properties attached to the Purchase Agreement and ultimately purchased by Buyer.
“Control” shall mean, either (i) ownership directly or indirectly of fifty
percent or more of the equity interests in a Person or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, by contract or otherwise.
“Duke Realty Parties” shall mean Duke Realty Limited Partnership and its
Affiliates.
“Duke Building(s)” shall mean as the context may require, (i) one or more
buildings owned by one or more of the Duke Realty Parties (regardless of whether
such building is constructed or proposed to be constructed) and (ii) any space
leased by a Duke Realty Party in a Buyer Building.
“Solicit” shall mean to initiate or otherwise enter into discussions with a
Tenant Party, either directly or through any Representative of such Tenant
Party, regarding the opportunity to lease space in a building (whether or not
constructed or under construction at the time), but excluding any RFP.
“Representative” shall mean, with respect to a Person, any employee, broker,
finder or other Person acting as a direct representative on behalf of such
Person.
“RFP” shall mean a request for a proposal from a Tenant Party, either directly
by the Tenant Party, or through a Representative of a Tenant Party, to enter
into a lease for space at any Duke Building located in North Carolina or
Missouri, but excluding any such request for proposal from a Tenant Party that
is a Duke Realty Party.
“Tenant” shall mean any tenant pursuant to a Lease in any Buyer Building as of
the date of the Purchase Agreement.
“Tenant Affiliate” shall mean any Person Controlled, Controlling or under common
Control with such Tenant.
“Tenant Party” shall mean any Tenant or Tenant Affiliate.
“Termination Date” shall mean (a) with respect to the Covenant Not to Solicit,
the date of that is the five year anniversary of the Closing Date; and (b) with
respect to the Covenant


--------------------------------------------------------------------------------



for RFPs, the date that is the thirtieth month of the Closing Date; provided,
however in the event any Duke Buildings are sold to a Person that is not an
Affiliate of Duke in an arm’s length transaction, then the Termination Date with
respect to such Duke Building shall be the date of the closing of the sale to
such Person. In addition, to the extent any Buyer Building is sold to a Person
who is not Buyer, then the Termination Date with respect to such Buyer Building
shall be the date of closing of the sale to such Person.
Covenant Not to Solicit Tenants
From and after the date of the Purchase Agreement to the Termination Date, the
Duke Realty Parties covenant and agree that none of the Duke Realty Parties or
any Representative of any Duke Realty Party shall Solicit any Tenant Party to
enter into a lease for space at any Duke Building located or to be located
within a twenty mile radius of any Buyer Building with respect to which such
Tenant Party is leasing space as of the date of the Purchase Agreement (the
“Duke Non-Solicit Area”) without Buyer’s prior written consent, which consent
may be withheld in Buyer’s sole discretion, but will be deemed given if Buyer
has not responded within ten (10) Business Days after receipt of a written
request for consent from one or more of the Duke Realty Parties (such covenant
by the Duke Realty Parties, a “Covenant Not to Solicit”). Additionally, from and
after the date of the Purchase Agreement to the Termination Date, the Duke
Realty Parties shall not, and shall not permit any Representative of any Duke
Realty Party to, respond to any RFP request for a lease of space at a Duke
Building in a Duke Non-Solicit Area without the prior consent of Buyer, which
consent may be granted or denied in accordance with the further provisions of
this paragraph (such covenant by the Duke Realty Parties, a “Covenant for
RFPs”). In the event any Duke Realty Party receives an RFP request for a lease
of space at a Duke Building within the Duke Non-Solicit Area by or on behalf of
any Tenant Party that it desires to respond to, then the Duke Realty Party
receiving such RFP shall immediately notify Buyer of the RFP and request Buyer’s
consent thereto. Buyer shall have ten (10) Business Days in which to respond to
such request, with Buyer’s consent not to be unreasonably withheld, and which
consent Buyer shall be required to grant in the event such RFP includes space
requirements or other specific building requirements that Buyer determines in
its reasonable discretion cannot be accommodated by Buyer in any Buyer Building
within the Duke Non-Solicit Area.
 


--------------------------------------------------------------------------------



EXHIBIT O
INTENTIONALLY OMITTED


--------------------------------------------------------------------------------



EXHIBIT P
Form of Title Affidavit
OWNER’S TITLE AFFIDAVIT AND INDEMNITY AGREEMENT
________________ [[person’s name]] (“Affiant”), being duly sworn, deposes and
says (to Affiant’s actual knowledge after due inquiry of the person or persons
with requisite knowledge) to First American Title Insurance Company (the “Title
Company”) with respect to the property identified on Schedule A hereto (the
“Property”), as described in that certain Commitment for Title Insurance (the
“Title Commitment”) issued by the Title Company under order number
NCS-___________, with an effective date of _________ (the “Effective Date”):
1.
Affiant is the ________________ [[office]] of ________________ [[name of entity
associated with the owning entity]], a _____________ [[entity type and state of
formation]], which is the ________________ [[relationship with owning entity]]
of _______________ [[name of owning entity]] (the “Owner”), a ________________
[[entity type and state of formation]].

2.
Except for the Owner, there are no parties in possession or parties claiming a
right to be in possession (“Tenant” or “Tenants”) of any part of the Property
except (a) as specifically listed in the Title Commitment and/or (b) as set
forth on Schedule B hereto; and there are no purchase rights (such as a right of
first refusal or first offer, an option to purchase, or a right to approve
purchaser) in any part of the Property except as expressly described (a) in the
Title Commitment and/or (b) on Schedule B hereto.

3.
No person or entity has furnished any labor, service, or material by or on
behalf of either the Owner or any Tenant [[reference to tenant work to be
removed if the Property is located in one of the few jurisdictions in which
tenant contractors may never lien the landlord’s interest in the Property]] in
connection with construction on or improvement to any portion of the Property
within the last ______ [[period of time within which lien claims may be asserted
according to the lien statute of the state in which Property is located, using
statutory language of days, weeks, or months (plus a five-day cushion)]], except
for (a) standard maintenance and repair by or on behalf of the Owner, which has
been or will be paid in due course, and (b) the labor, services, and materials
(if any) described on Schedule C hereto; and the Owner has not received any
written notice of intention to file, record, or assert a lien against any
portion of the Property for labor, service, or material furnished in connection
with construction on or improvement to any portion of the Property. [[All labor,
services, and materials, whether the Owner, a Duke Realty entity, a tenant, or a
buyer is obligated to pay costs, should be listed on Schedule C.]





--------------------------------------------------------------------------------



4.
There are not any (a) bankruptcy or insolvency proceedings pending by or against
the Owner in any state or federal court, (b) unsatisfied judgments against the
Owner, or (c) pending lawsuits that directly affect the Property.

5.
Other than as specifically listed in the Title Commitment, there are not any
(a) defects in or liens, encumbrances, or other claims against the title to the
Property, (b) inchoate rights created by, through, or under the Owner that may
ripen into a defect in or lien, encumbrance, or other claim against the title to
the Property, or (c) violations of any covenant, condition, or restriction
affecting the Property; the Owner has not entered into any agreements for the
sale, leasing, or other disposition of the Property except as disclosed to the
Title Company in writing; and the Owner has not received written notice of any
unpaid tax or assessment not shown in the public records that could affect or
become a lien against the Property.

6.
Except for the instruments delivered to the Title Company by or on behalf of the
Owner with instructions to submit for recordation, no instrument affecting the
Property or title to the Property has been or will be submitted for filing or
recording in the public records by or under the direction of the Owner after the
Effective Date and through the earlier of (a) the third (3rd) day following the
date hereof and (b) the date of recordation of that certain ___________________
[[Special/Limited Warranty Deed, Assignment of Ground Lease, etc.]] (the
“Conveyance Instrument”) affecting title to the Property from the Owner to
___________. (This paragraph being the “Gap Paragraph” referred to in the
following gap indemnification.)

8.
This Owner’s Title Affidavit and Indemnity Agreement is given with the
understanding and intention that the Title Company shall rely thereon in issuing
its title insurance policy pursuant to the Title Commitment.

[Remainder of Page Intentionally Left Blank]


































--------------------------------------------------------------------------------



Gap Indemnification
The Owner hereby agrees to hold harmless and indemnify the Title Company against
any loss, cost, expense, claim, or damage arising by reason of any material
incorrectness in the Gap Paragraph herein, provided, however, that this
agreement is (and such indemnification shall be) conditioned upon the Title
Company exercising all due diligence and dispatch in promptly recording the
Conveyance Instrument.
[[OPTIONAL INDEMNIFICATION: The following indemnification is to be given by the
Owner if there is disclosure of maintenance and repair furnished by or on behalf
of the Owner.]]
Mechanics’ Liens Indemnification, Owner’s Construction
The Owner hereby agrees to pay, protect, defend, indemnify, and hold and save
harmless the Title Company from and against any and all liabilities, claims of
liability, obligations, losses, costs, charges, expenses, causes of action,
suits, demands, judgments, and damages of any kind or character whatsoever,
including but not limited to reasonable attorneys' fees and costs (including
appellate fees and costs and actual attorneys’ fees awarded against the Title
Company, directly or indirectly) incurred or sustained by the Title Company
because of, under, or pursuant to the title insurance policy written pursuant to
the Title Commitment by reason of, related to, or arising from any and all liens
or rights to lien existing or asserted against the Property due to any of the
labor, service, or material in connection with the maintenance and repair
furnished by or on behalf of the Owner, as disclosed herein.


[[OPTIONAL INDEMNIFICATION: The following indemnification is to be given by Duke
Realty Limited Partnership (or the Owner or other Duke Realty entity, depending
on facts) only if and to the extent the Owner or another Duke Realty entity is
financially responsible for any of the labor, service, or material furnished
during the lien period, whether or not completed or paid for, listed on Schedule
C.]]
Mechanics’ Liens Indemnification, Tenant Improvement
Duke Realty Limited Partnership [[or other Duke Realty entity, depending on
circumstances]] (“Duke”) hereby agrees to pay, protect, defend, indemnify, and
hold and save harmless the Title Company from and against any and all
liabilities, claims of liability, obligations, losses, costs, charges, expenses,
causes of action, suits, demands, judgments, and damages of any kind or
character whatsoever, including but not limited to reasonable attorneys' fees
and costs (including appellate fees and costs and actual attorneys’ fees awarded
against the Title Company, directly or indirectly) incurred or sustained by the
Title Company because of, under, or pursuant to the title insurance policy
written pursuant to the Title Commitment by reason of, related to, or arising
from any and all liens or rights to lien existing or asserted against the
Property due to any of the labor, service, or material described as being the
financial responsibility of the Owner or of Duke on Schedule C hereto.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Affiant, as the affiant hereunder and on behalf of the
Owner, has executed this document as of the ____ day of _________________,
20___.
___________________________
[[SIGNATURE BLOCK]]


_______________________________
[[NOTARY BLOCK FOR THE COUNTY AND STATE OF EXECUTION (NOT, NECESSARILY, WHERE
THE PROPERTY IS LOCATED]]








































































--------------------------------------------------------------------------------



SCHEDULE A TO EXHIBIT P
Property Description
______________________________
[[description of the Property]]








































































--------------------------------------------------------------------------------



SCHEDULE B TO EXHIBIT P
Tenants
______________________________________
[[leases and amendments from Purchase and Sale Agreement,
as updated for Assignment and Assumption Agreement]]






































































--------------------------------------------------------------------------------



SCHEDULE C TO EXHIBIT P
Labor, Services, and Materials
______________________________
[[Insert “None,” if no construction during the lien period; if construction
during lien period, include a statement of who is financially responsible for
payment (such as the Owner, a Duke Realty entity, a tenant, a buyer]]




